Exhibit 10.1

KAIMANA HILA, Official Number: 1274135

AMENDMENT No. 1 to CONSOLIDATED AGREEMENT

Matson Navigation Company, Inc.

Name of Shipowner

555 12th Street

    

MA -14454

[MATNAV 0002]

Street Address for Notices



Contract No.

FFB Note Identifier No.

Oakland

California

94607



Corporation

City

State

Zip Code



Organizational Form (e.g., corporation, limited liability company, partnership)

Treasurer



Hawaii

Name of Contact Person to Receive Notices



Jurisdiction of Organization

Email Address: bbowler@matson.com



June 22, 2020

$139,584,000



General Counsel



Second Closing Date

Maximum Principal Amount of Guarantee

Send Copies of Notices to









Email Address: none











THIS AMENDMENT No. 1 to CONSOLIDATED AGREEMENT (this “Amendment”) is made as of
the Closing Date set forth above (such Closing Date is the Second Closing Date,
as defined in the Agreement hereinafter referred to) between THE UNITED STATES
OF AMERICA (the “United States”), represented by the Maritime Administrator (the
“Administrator”) of the Maritime Administration (“MARAD”), pursuant to Chapter
537 of Title 46 of the United States Code (“Chapter 537”), and the Shipowner
named above (the “Shipowner”), an entity existing under the laws of the
Jurisdiction of Organization in the Organizational Form both as stated above.
 Capitalized terms used herein, unless otherwise noted, have the respective
meanings set forth in Annex B.

RECITALS:

A.       On April 27, 2020, the Administrator, the Shipowner, and the Affiliate
Guarantor entered into the Consolidated Agreement, Contract No. MA-14454 (the
“Agreement”);

B.         As set forth in the Recitals to the Agreement, the Shipowner
submitted an application to the Administrator for the Guarantee of obligations
pursuant to Chapter 537 to finance a portion of the cost of constructing,
reconstructing or reconditioning the Vessel and the Second Vessel;

C.         After review of such application, the Administrator made certain
determinations and issued the Letter Commitment on the Letter Commitment Date;

D.        The Shipowner is the sole owner of the Second Vessel constructed
pursuant to the Construction Contract with the Shipyard;



Relating to Contract No. MA-14454

Page 1



--------------------------------------------------------------------------------

E.         To aid in the Financing of the Second Vessel, FFB, the Shipowner and
the Administrator have executed and delivered the Second Vessel Note Purchase
Agreement providing for the sale and delivery of the Second Vessel Note having
the Stated Maturity Date and Approved Interest Rate to be determined with
respect to each Advance as set forth on Annex A of this Amendment;

F.         As provided in the Agreement, pursuant to this Amendment, the
Administrator is executing, and the Shipowner is accepting, the Commitment to
Guarantee with respect to the Second Vessel Note in the maximum principal amount
equal to the Applicable Guarantee Percentage of the Depreciated Actual Cost or
the Actual Cost of the Second Vessel, as the case may be, on the Second Closing
Date, set forth in Table A of Annex A to this Amendment;

G.        Pursuant to this Amendment, the Shipowner is issuing and delivering
the Second Administrator’s Note to the Administrator on the date hereof;

H.        Pursuant to this Amendment, as security for the due and timely payment
of the Second Administrator’s Note and for the issuance of the Guarantee, the
Shipowner and the Administrator are executing and delivering an amendment to the
first preferred fleet mortgage on the Vessel in the form of Annex F hereto to
add the Second Vessel thereto, and amendments to the first preferred mortgages
on the Existing Vessels (the “Amendments No. 1 to the Mortgages”), and granting
a security interest to the Administrator in the Second Vessel Collateral,
including without limitation the Chapter 537 Reserve Fund, the Late Charges
Reserve Subfund, the No-Call Prepayment Fund and the Interest Escrow Fund;

I.          As further security for the due and timely payment of the
Administrator’s Note and for the issuance of the Guarantee, (1) the Shipyard has
executed and delivered the Consent of Shipyard to the assignment of the
Construction Contract to the Administrator with respect to the Second Vessel;
(2) the Affiliate Guarantor has executed and delivered this Amendment and
Amendment No. 1 to the Affiliate Guaranty to the Administrator; and (3) the
Shipowner has executed and delivered the Assignment of Construction Contract,
the Assignment of Earnings and the Assignment of Insurances to the
Administrator, all with respect to the Second Vessel;

J.          It is the intention of the parties that the security interests of
the Administrator in the Second Vessel Collateral be perfected by: (1) the
execution and delivery of this Amendment and Amendment No. 1 to the Mortgage;
(2) the Administrator’s possession of the Chapter 537 Reserve Fund, the Late
Charges Reserve Subfund, the No-Call Prepayment Fund and the Interest Escrow
Fund in accounts at Treasury, and all other sums, moneys, securities and
proceeds thereof; and (3) the filing of appropriate financing statements to
record the Administrator’s security interests in the Second Vessel Collateral;

K.        Capitalized terms used herein have the meanings given to them in Annex
B to the Agreement, as amended by Annex X to the Agreement, unless otherwise
defined herein.

NOW, THEREFORE, under the provisions of Chapter 537, and in consideration of the
premises and the mutual covenants herein contained and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereby agree that this Amendment consists of this
introduction, the provisions below, and signature page and the following
attached parts, all of which together with the Agreement constitute the entire
agreement of the Administrator and the Shipowner with respect to the subject
matter hereof,



Relating to Contract No. MA-14454

Page 2



--------------------------------------------------------------------------------

superseding all prior written and oral agreements and understandings between the
parties with respect to such subject matter:

Annex A:   Information Specific to the Shipowner, the Affiliate Guarantor and
the Second Vessel Guarantee Transaction

Annex B:     [See Agreement]

Annex C:     [See Agreement]

Annex D:     Disclosure Schedule

Annex E:     Form of Second Administrator’s Note

Annex F:     Form of Amendment No. 1 to First Preferred Fleet Mortgage

Annex G:     Form Assignment of Construction Contract

Annex H-1: Form of Consent of Shipyard

Annex H-2: [See Agreement]

Annex I:       Form of Assignment of Earnings

Annex J:      Form of Assignment of Insurances

Annex K :    Form of Amendment No. 1 to Affiliate Guaranty

Annex L:      [See Agreement]

Annex M-1: [See Agreement]

Annex M-2: [See Agreement]

Annex N:     [See Agreement]

Annex O:     [See Agreement]

Annex P:     [See Agreement]

Annex X:     [See Agreement]



In the event of any conflict or inconsistency between the provisions of this
Amendment or Annex A of this Amendment (Information Specific to the Shipowner,
the Affiliate Guarantor and the Second Vessel Guarantee Transaction) and the
Agreement or Annex C (General Terms and Conditions), the provisions of the
Agreement and of Annex A of this Amendment shall control.

ARTICLE I

Definitions

Section 1.01.  Definitions.  (a) Except as otherwise specified herein or as the
context may otherwise require, from and after the Second Closing Date, the
following terms have the respective meanings set forth below for all purposes of
the Agreement:

“Administrator’s Note” means the Administrator’s Note as defined in the
Agreement and includes the Second Administrator’s Note.

“Affiliate Guaranty Amendment” means Amendment No. 1, dated the date hereof, to
the Affiliate Guaranty to the Administrator dated April 27, 2020.

“Amendment No. 1 to the Mortgage” means the Amendment and Supplement No. 1 to
the First Preferred Fleet Mortgage dated April 16, 2020, which First Preferred
Fleet Mortgage was recorded at Batch # 74980700, Doc. # 6.

“Collateral” includes the Collateral as defined in the Agreement and the Second
Vessel Collateral, except that as used in Section 4.01 of the Agreement, the
term Collateral does not include the Second Vessel Collateral.

“First Vessel” means the DANIEL K. INOUYE, Official Number 1274136.



Relating to Contract No. MA-14454

Page 3



--------------------------------------------------------------------------------

“Second Administrator’s Note” means the promissory note issued and delivered by
the Shipowner to the Administrator, as originally executed, substantially in the
form attached to this Amendment as Annex E, and as the same may be amended,
modified, supplemented or endorsed, including any promissory note issued in
substitution thereof.

“Second Vessel Collateral” has the meaning set forth in Section 5.01 (a) below.

“Second Vessel Note” means the Note issued by the Shipowner to FFB pursuant to
the Second Vessel Note Purchase Agreement dated as of the date set forth in
Annex A of this Amendment opposite such term.

“Second Vessel Note Purchase Agreement” means the Note Purchase Agreement among
FFB, the Shipowner and the Administrator dated as of the date set forth in Annex
A of this Amendment opposite such term.

“Second Vessel Note Purchase Document” means the Second Vessel Note, the Second
Vessel Note Purchase Agreement and any other document executed in connection
therewith, and “Second Vessel Note Purchase Documents” means all of such
documents.

(b)  As provided in the Agreement, the term “Vessel” or “Vessels” as used in the
Agreement includes the Second Vessel.

(c)  From and after the Second Closing Date, the terms “Note”, “Note Purchase
Agreement” and “Note Purchase Documents” include, respectively, the “Second
Vessel Note”, the “Second Vessel Note Purchase Agreement” and the “Second Vessel
Note Purchase Documents.”

ARTICLE II

The Second Vessel Note

The Second Vessel Note shall be as provided in the Second Vessel Note Purchase
Agreement and in the form of the Second Vessel Note annexed as Exhibit C to the
Second Vessel Note Purchase Agreement, the proceeds of which shall be used for
the Financing as set forth on Annex A of this Amendment.  The Second Vessel Note
shall be subject to all of the terms and conditions set forth in the Second
Vessel Note Purchase Agreement.

ARTICLE III

Commitment to Guarantee

SECTION 3.01. Commitment to Guarantee. The United States, represented by the
Administrator, HEREBY COMMITS ITSELF TO GUARANTEE the payment of the unpaid
interest on, and the unpaid balance of the principal of, the Second Vessel Note,
including interest accruing between the date of default under the Second Vessel
Note and the payment in full of the Guarantee, and, to effect this Commitment to
Guarantee, hereby, subject to the terms and conditions hereof, commits itself to
execute and deliver the Administrator’s Guarantee on the Second Closing Date.
 The Shipowner hereby accepts this Commitment to Guarantee subject to the terms
and conditions hereof.

SECTION 3.02.  Form of Guarantee.  The form of the Guarantee to be attached to
the Second Vessel Note is as follows:



Relating to Contract No. MA-14454

Page 4



--------------------------------------------------------------------------------

“The United States of America, acting through the Maritime Administrator,
Maritime Administration, U.S. Department of Transportation (the
“Administrator”), hereby guarantees to the Federal Financing Bank, its
successors and assigns (“FFB”), all payments of principal and interest, when and
as due in accordance with the terms of the note dated on or about June 22, 2020,
issued by Matson Navigation Company, Inc., (the “Borrower”) payable to FFB in
the maximum principal amount of $139,584,000 to which this Administrator’s
Guarantee is attached (such note being the “Note”), with interest on the
principal until paid, irrespective of (i) acceleration of such payments under
the terms of the Note, or (ii) receipt by the Administrator of any sums or
property from its enforcement of its remedies for the Borrower’s default.

“This Administrator’s Guarantee is issued pursuant to Chapter 537 of Title 46 of
the United States Code, Section 6 of the Federal Financing Bank Act of 1973 (12
U.S.C. § 2285), and the Note Purchase Agreement dated as of June 22, 2020, among
FFB, the Borrower, and the Administrator.

UNITED STATES OF AMERICA

By:       _______________________________

Name: _______________________________

Title:    _______________________________

Date:   _______________________________”

Section 3.03.  Conditions to Guarantee the Second Vessel Note and Execution and
Delivery of the Guarantee on the Second Vessel Note.  The obligation of the
Administrator to execute and deliver the Guarantee on the Second Closing Date
shall be subject to receipt by the Administrator of the following items on the
Second Closing Date, or such other date specified herein, unless waived by the
Administrator:

Transaction Documents

(a)        the Shipowner shall have executed and delivered to the Administrator
this Amendment, the Second Administrator’s Note, Amendment No. 1 to the
Mortgage, the Assignment of Construction Contract in the form of Annex G to this
Amendment, the Assignment of Earnings in the form of Annex I to this Amendment,
the Assignment of Insurance in the form of Annex J to this Amendment, an
amendment to the First Preferred Ship Mortgage on each of the Existing Vessels,
the Second Vessel Note, and the Second Vessel Note Purchase Agreement;

(b)        the Affiliate Guarantor shall have executed and delivered to the
Administrator (1) this Amendment and (2) the Amendment No. 1 to the Affiliate
Guaranty, and the Affiliate Guaranty as so amended shall be in full force and
effect;



Relating to Contract No. MA-14454

Page 5



--------------------------------------------------------------------------------

(c)        the Shipowner and the Affiliate Guarantor shall have executed and
delivered to the Administrator the declaration required by Section 1352 of Title
31 of the United States Code, as amended, and the Lobbying Disclosure Act of
1995, classified at 2 U.S.C. § 1601;

(d)        (1) the Shipowner and the Shipyard shall have executed and delivered
to the Administrator the certificate described in Section 13.03(e) of the
Agreement; and (2) the Shipyard shall have executed and delivered to the
Administrator the Consent of Shipyard in the form of Annex H-1 hereto;

(e)        If the Administrator so requests, the Administrator shall have
received a subordination in form and substance satisfactory to the Administrator
with respect to all non-Chapter 537 debt of the Shipowner relating to the
Vessels, if any, that has not been discharged, provided, however, it is agreed
that any debt under the Existing Credit Agreement or under existing unsecured
long term notes issued by the Affiliate Guarantor (in each case, including any
guarantees thereof by Shipowner) does not constitute “debt of the Shipowner
relating to the Vessels” for purposes hereof;

(f)        FFB shall have executed and delivered the Second Vessel Note Purchase
Agreement in form and substance acceptable to the Administrator;

(g)        the Shipowner and Affiliate Guarantor each shall have delivered to
the Administrator one or more Opinions of Counsel, which shall include, among
other things, an opinion to the effect that: (1) by the terms of this Amendment,
the Shipowner has granted to the Administrator a fully perfected, first priority
security interest in each of the assets which constitutes the Second Vessel
Collateral; and (2) all filings, recordings, notices and other actions required
to perfect the Administrator's interests in the Second Vessel Collateral and to
render such security interests valid and enforceable under applicable law have
been duly effected, together with copies of such filings, such opinion to be
substantially in the form of the opinions delivered on the Closing Date of the
First Vessel;

(h)        the Administrator shall have received from the Shipowner: (i) two
executed original counterparts of the Second Vessel Note Purchase Agreement;
(ii) two copies of the Second Vessel Note; (iii) two executed originals of the
legal opinions issued under Subsection (g) of this Section; (iv) two executed
originals of the legal opinion delivered to FFB pursuant to the Second Vessel
Note Purchase Agreement; and (v) two executed original counterparts of this
Amendment, each of the Annexes hereto and all other documents executed and
delivered by the Shipowner, the Affiliate Guarantor or FFB in connection with
the Second Closing Date.

Vessel Documents

(i)         at least ten (10) days prior to the Second Closing Date, the
Shipowner shall have provided the Administrator with satisfactory evidence of
marine insurance as required by Section 11.10 of the Agreement, naming the
Administrator as lender loss payee for Second Vessel’s hull & machinery coverage
and as a co-assured to all liability coverage;

(j)         the Shipowner and any bareboat charterers of the Second Vessel shall
have furnished to the Administrator an affidavit complying with the requirements
of 46 CFR Part 355, demonstrating U.S. citizenship;



Relating to Contract No. MA-14454

Page 6



--------------------------------------------------------------------------------

(k)        at least ten (10) days prior to the Second Closing Date, the
Shipowner shall have delivered to the Administrator (1) evidence that the Second
Vessel is documented by the United States Coast Guard with a coastwise
endorsement and (2) the United States Coast Guard certificates and evidence from
the Classification Society that the Second Vessel is in class;

Financial Conditions

(l)         the Administrator shall have received at least ten (10) Business
Days prior to the Second Closing Date (1) a detailed consolidated pro forma
balance sheet for the Shipowner and its subsidiaries, certified by a Responsible
Officer, including adequate disclosures in accordance with GAAP and showing,
among other things, all non-Chapter 537 debt of Shipowner to the extent required
to be disclosed in accordance with GAAP; and (2) a detailed consolidated pro
forma balance sheet for the Affiliate Guarantor and its subsidiaries, certified
by a Responsible Officer of the Affiliate Guarantor.  Each balance sheet
described in this Subsection (l) shall be dated as of the Second Closing Date,
reflect the completion of the Financing under Chapter 537, and demonstrate
compliance with the Qualifying Financial Tests of Shipowner and the Qualifying
Financial Tests of Affiliate Guarantor;

(m)       the Administrator shall have received the most recent annual Audited
Financial Statements or quarterly Unaudited Financial Statements of Shipowner
and the Affiliate Guarantor prepared in accordance with GAAP, each certified by
a Responsible Officer of the Shipowner and the Affiliate Guarantor and showing,
among other things, all non-Chapter 537 debt of the Shipowner and of the
Affiliate Guarantor;

Second Closing Date Certifications

(n)      the Shipowner and Affiliate Guarantor, to the extent applicable, shall
have executed and delivered to the Administrator an Officer’s Certificate
representing and warranting that the following statements are true and correct
in all material respects as of the Second Closing Date:

(1)        each of the representations and warranties set forth at Article X of
the Agreement;

(2)        to such officer’s knowledge the Shipowner is not in violation of any
Federal laws having a substantial adverse effect on the interests of the United
States;

(3)        there have been no occurrences that would adversely and materially
affect the condition of the Second Vessel, its hull or any of its component
parts, or, in the event such occurrences exist, a detailed description of such
occurrence, in which event the Administrator may take such action as it deems
appropriate, including not issuing the Guarantee;

(4)        since the Closing Date, there have not been any materially adverse
changes in the financial or legal condition of the Shipowner or the Affiliate
Guarantor or in the economic conditions in the intended trade for the Second
Vessel;

(5)        there are no Liens on the Second Vessel or its component parts,
except Permitted Liens;



Relating to Contract No. MA-14454

Page 7



--------------------------------------------------------------------------------

(6)        no Default or event after any period of time or any notice, or both,
would constitute, a Default has occurred;

(7)        the amount of Actual Cost Paid with respect to the Second Vessel is
true and correct;

(8)        each item in the amount of Actual Cost Paid is properly included in
the Actual Cost of the Second Vessel;

(9)        each of the Shipowner and the Affiliate Guarantor is in compliance
with the Qualifying Financial Tests of Shipowner and the Qualifying Financial
Tests of Affiliate Guarantor, respectively, in accordance with GAAP, as adjusted
by 46 CFR § 298.13(d), and detailing such compliance; and

(10)     all non-Chapter 537 debt of the Shipowner relating to the Vessels has
been discharged or subordinated in a manner satisfactory to the Administrator,
provided, however, it is agreed that any debt under the Existing Credit
Agreement or under existing unsecured long term notes issued by the Affiliate
Guarantor (in each case, including any guarantees thereof by Shipowner) does not
constitute “debt of the Shipowner relating to the Vessels” for purposes of the
Agreement;

(o)        at least ten (10) days prior to the Closing Date, or such shorter
period as the Administrator may agree, the Shipowner’s Accountant shall have
provided a certification or other evidence satisfactory to the Administrator as
to the amounts paid by the Shipowner with respect to Section 2.03(n) (7) and (8)
of the Agreement with respect to the Second Vessel;

Fees and Deposits

(p)        the Administrator shall have received the Guarantee Fee payable under
46 U.S.C. §53714(b) and the Investigation Fee due under 46 U.S.C. §53713(a),
either (i) by wire transfer or (ii) by a check of the Shipowner payable to the
Administrator, such Guarantee Fee to be held by the Administrator in escrow
until such time as the FFB makes the Initial Advance on the Second Vessel Note,
whereupon it shall be released to the Administrator for deposit, provided that
if the Initial Advance has not been made by the date that is 10 Business Days
after the Second Closing Date, the Guarantee Fee previously received by the
Administrator referenced in clause (i) above or the check referenced in clause
(ii) above shall be promptly returned to the Shipowner;

(q)        the Shipowner shall have made (1) the Interest Escrow Fund Deposit,
unless waived by the Administrator as indicated in Annex A of this Amendment,
and (2) the Late Charges Reserve Subfund Deposit in the amount set forth in
Annex A hereto;

Other Conditions

(r)        the Shipowner shall have complied in all material respects with its
agreements under the Agreement and all other requirements of Chapter 537 and the
applicable regulations, as determined in the sole judgment of the Administrator;

(s)        there have not been any occurrences which have or would adversely and
materially affect the condition of the Second Vessel, its hull or any of its
component parts, as determined in the sole judgment of the Administrator;



Relating to Contract No. MA-14454

Page 8



--------------------------------------------------------------------------------

(t)         there shall not have occurred a Default or event after any period of
time or any notice, or both, which would constitute a Default;

(u)        all documentation and legal opinions relating to the transactions
contemplated by this Amendment and the Second Vessel Note Purchase Agreement
shall be in form and substance satisfactory to the Administrator and all
security interests in the Second Vessel Collateral shall be fully perfected and
of first priority as of the Second Closing Date;

(v)        since the Closing Date, there have not been any materially adverse
changes in the financial or legal condition of the Shipowner or the Affiliate
Guarantor or in the economic conditions in the intended trade for the Second
Vessel, each as determined in the sole judgment of the Administrator;

(w)       the Second Closing Date shall have occurred by June 28, 2020;

(x)        A copy certified by the Shipowner of resolutions adopted by the
Shipowner authorizing the execution, delivery, and performance of the
transactions contemplated by this Amendment;

(y)        The Shipowner shall have complied with the requirements of Section
13.03 of the Agreement with respect to the Second Vessel.

ARTICLE IV

The Second Administrator’s Note

SECTION 4.01. Second Administrator’s Note.  On the Second Closing Date, the
Shipowner has duly executed and delivered, and the Administrator has accepted,
the Second Administrator’s Note in an amount equal to the Maximum Principal
Amount of the Second Vessel Note. The Second Administrator’s Note, and any
endorsement thereof executed and delivered to the Administrator in accordance
with Section 12.01(h) or otherwise shall be secured by the Agreement, the
Mortgage as amended by Amendment No. 1 to the Mortgage, and the other
Transaction Documents.

ARTICLE V

Security Agreement

SECTION 5.01.  Granting Clause.  (a) In order to secure the payment and
performance of the obligations of the Shipowner under the Agreement and the
other Transaction Documents to which it is a party, the Shipowner does hereby
grant, sell, convey, assign, transfer, mortgage, pledge, set over and confirm
unto the Administrator a first priority continuing security interest in, Lien on
and right of setoff against, all of the right, title and interest of the
Shipowner in and to all of the following, whether now owned or existing or
hereafter arising or acquired:

(1)        the Construction Contract and the Rights Under the Construction
Contract and Related Contracts with respect to the Second Vessel;

(2)        Moneys Due to Shipowner with Respect to the Construction of the
Second Vessel;



Relating to Contract No. MA-14454

Page 9



--------------------------------------------------------------------------------

(3)       the Second Vessel and each Existing Vessel and all Goods, including,
without limitation, Accessions, fuel, Equipment, and Inventory, and all
Accounts, including, without limitation, any bareboat charters, time charters,
charter hire, voyage or other charters except slot charters, earnings,
affreightments, and all Commercial Tort Claims described on the Disclosure
Schedule or notified to the Administrator pursuant to Section 11.04 (all terms
are defined as set forth in Annex B of the Agreement or in the UCC as
applicable) in each case only to the extent the same appertain or relate solely
to the Second Vessel or Existing Vessels or their operation, whether or not on
board or ashore and not covered by the Mortgage, and further provided that
shipping containers and Goods that are not specifically identified exclusively
for use on one of the Second Vessel or Existing Vessels are not included in this
grant;

(4)        the Late Charges Reserve Subfund and all sums, moneys, securities and
proceeds of the Late Charges Reserve Subfund currently on deposit or hereafter
deposited in said account, including, without limitation, Financial Assets;

(5)        the Chapter 537 Reserve Fund and all sums, moneys, securities and
proceeds of the Chapter 537 Reserve Fund currently on deposit or hereafter
deposited in said account, including, without limitation, Financial Assets;

(6)        the Interest Escrow Fund and all sums, moneys, securities and
proceeds of the Interest Escrow Fund currently on deposit or hereafter deposited
in said account, including, without limitation, Financial Assets;

(7)        the No-Call Prepayment Fund and all sums, moneys, securities and
proceeds of the No-Call Prepayment Fund hereafter deposited in said fund,
including, without limitation, the No-Call Prepayment Collateral;

(8)        all policies and contracts of insurance solely to the extent the same
relate to the Second Vessel, including, without limitation, the Shipowner’s
rights under all entries in any protection and indemnity or war risks
associations or clubs, which are from time to time taken out by or for the
Shipowner in respect of the Second Vessel, their hull, machinery, freights,
disbursements, profits or otherwise, and all the benefits thereof and all other
rights of the Shipowner in respect thereof, including, without limitation, all
claims of whatsoever nature including without limitation any general  average
claims or loss of hire claims, as well as return premium; and

(9)       all cash and non-cash Products and Proceeds of the collateral
described in Clauses (1) through (8) of this Section 5.01 (a).

The Administrator shall have, upon execution and delivery of Amendment No. 1 to
the Mortgage, as further security, certain right, title and interest in and to
the Mortgage, to be executed and delivered by the Shipowner to the
Administrator, as mortgagee, on the date hereof, covering the Second Vessel.

(b)        The Shipowner’s right, title and interest in each of the assets and
property described in Section 5.01 (a) of this Amendment are herein,
collectively, called the "Second Vessel Collateral."  The Administrator shall
hold the Second Vessel Collateral as collateral security for all of the
obligations and liabilities of the Shipowner under the Agreement, the
Administrator's



Relating to Contract No. MA-14454

Page 10



--------------------------------------------------------------------------------

Notes, the Mortgage and the other Transaction Documents and as collateral
security, whether now made or hereafter entered into, for and with respect to
the Guarantees.

ARTICLE VI

Insurance

SECTION 6.01.  Insurance.  From and after the Second Closing Date and at all
times thereafter, the Shipowner shall, without cost to the Administrator, keep
the Second Vessel insured in accordance with Section 11.10 (b) of the Agreement.

ARTICLE VII

Discharge of Agreement

SECTION 7.01.  Discharge of Agreement; Partial Discharge. Section 16.01 of the
Agreement is hereby amended to read in its entirety as follows:

“Except as set forth in Section 5.03 of the Agreement with respect to a release
of Lien on the Interest Escrow Fund, if either the Note or the Second Vessel
Note and the related Administrator's Note shall have been satisfied and
discharged, and if the Shipowner shall pay or cause to be paid all other sums
that may have become secured under this Agreement and the other Transaction
Documents with respect thereto, then with respect to such Note and the related
Administrator’s Note this Agreement and the Liens, estate and rights and
interests hereby and thereby granted, shall cease, terminate, and become null
and void, and the Administrator, on the Shipowner’s Request and at the
Shipowner's cost and expense, shall forthwith cause satisfaction and discharge
and duly acknowledge such satisfaction and discharge of this Agreement to be
entered upon its and other appropriate records, and shall execute and deliver to
the Shipowner such instruments as may be necessary, and forthwith the estate,
right, title and interest of the Administrator in and to the Collateral related
to such Note and the related Administrator’s Note, and any other securities,
cash, and any other property held by it under this Agreement, shall thereupon
cease, determine and become null and void, and the Administrator shall transfer,
deliver and pay the same to the Shipowner.”

ARTICLE VIII

Miscellaneous

SECTION 8.01.  Interpretation; Execution in Counterparts; Effectiveness.  This
Amendment is executed as and shall constitute and be construed with and as part
of the Agreement and may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Amendment shall become effective when it shall have been executed by the
Administrator and when the Administrator shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

(SIGNATURE PAGE ON FOLLOWING PAGE)





Relating to Contract No. MA-14454

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the Second Closing
Date.

(SEAL)



    

SHIPOWNER

Attest:





























By:

/s/ Rachel C. Lee



By:

/s/ Joel M. Wine

Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Assistant Secretary



Title:

Senior Vice President and Chief Financial Officer



(SEAL)

Attest:





UNITED STATES OF AMERICA,

MARITIME ADMINISTRATOR



By:

/s/ Michael C. Pucci



By:

/s/ T. Mitchell Hudson, Jr.

Name:

Michael C. Pucci



Name:

T. Mitchell Hudson, Jr.

Title:

Assistant Secretary, Maritime Administration



Title:

Secretary, Maritime Administration



This Amendment has been duly executed and delivered by the duly authorized
representatives of the Affiliate Guarantor as of the Second Closing Date solely
to indicate the Affiliate Guarantor’s agreement to be bound by the provisions of
this Amendment to the extent applicable to the Affiliate Guarantor as provided
in the Agreement.

(SEAL)

Attest:





AFFILIATE GUARANTOR

By:

/s/ Rachel C. Lee



By:

/s/ Joel M. Wine

Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Corporate Secretary



Title:

Senior Vice President and Chief Financial Officer





Relating to Contract No. MA-14454

Page 12



--------------------------------------------------------------------------------

ANNEX A

INFORMATION SPECIFIC TO THE SHIPOWNER, THE AFFILIATE GUARANTOR AND THE SECOND
VESSEL GUARANTEE TRANSACTION



Actual Cost (See Section 8.01 of Annex C of the Agreement):

$210,797,012

(See Table A below for Calculation and Itemization)



Administrator’s Address for Notices:

MARITIME ADMINISTRATOR

Maritime Administration

1200 New Jersey Avenue, S.E.

Washington, D.C. 20590

ATTN: Office of Marine Financing

Telephone Number: (202) 366-5737

Email Address: marinefinancing@dot.gov



Affiliate Guarantor(s):

Name: Matson, Inc.

Organizational Form: Corporation

Jurisdiction of Organization: Hawaii

□ None

Affiliate Guarantor(s)’ Address for Notices:

Street Address:  555 12th Street, Oakland, CA  94607

Name of Contact: Treasurer

Telephone Number:  (510) 628-4000

Email Address: bbowler@matson.com

With a copy to:

Street Address:  555 12th Street, Oakland, CA  94607

Name of Contact: General Counsel

Telephone Number:

Email Address:

□ Not Applicable

Aggregate Original Equity Investment (See Section 6.04 of Annex C of the
Agreement):

Name of Vessels/Aggregate Original Equity Investment:

KAIMANA HILA: $71,213,012







Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 1



--------------------------------------------------------------------------------

Amount of the Administrator’s Guarantee (See Section 2.01 of Annex C of the
Agreement):

$139,584,000, plus an additional amount as the Administrator or the Deputy
Maritime Administrator may approve, up to, but not exceeding, 10% of the Actual
Cost or Depreciated Actual Cost (plus interest to the date of payment)

Amount of Administrator’s Note (See Section 3.01 of Annex C and Annex E of the
Agreement):

$139,584,000, plus an additional amount as the Administrator or the Deputy
Maritime Administrator may approve, up to, but not exceeding, 10% of the Actual
Cost or Depreciated Actual Cost

Applicable Guarantee Percentage:

X Not more than 77.5 % of the Depreciated Actual Cost or the Actual Cost of both
Vessels

□ Not more than 87.5 % of the Depreciated Actual Cost or the Actual Cost of the
Vessels

(See Table A of Annex A below for itemization and calculation)

Application Date (See Recital E of Introduction of the Agreement):

September 25, 2014 and amended as of August 11, 2016

Approved Interest Rate (See Section 14.02 of Annex C and Annex E of the
Agreement):

For each deemed Advance under the Administrator’s Note, the basic interest rate
per annum applicable to the corresponding Advance under the Note plus, in the
event the Shipowner elects a Par Prepayment/Refinancing Privilege with respect
to such Advance under such Note, a fee (expressed in terms of a basis point
incremental to the applicable interest rate) determined by FFB on the basis set
forth in the Note.

Charter Hire and Rent Limitation (See Section 12.02(i) of Annex C of the
Agreement):

6% of Consolidated Revenue (calculated in accordance with GAAP) for such fiscal
year.

Construction Contract (See Section 2.03(a) and other Sections of Annex C of the
Agreement):

With respect to the Vessel KAIMANA HILA: Shipbuilding Contract made as of
November 6, 2013, between the Shipyard and the Shipowner, for the construction
of one Aloha Class containership, Hull No. 30

Depreciated Actual Cost (See Table A of Annex A to this Amendment):

$201,277,564



Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 2



--------------------------------------------------------------------------------

(See Table A below for Calculation and Itemization)

□ Not Applicable

FFB Address for Notices:

Federal Financing Bank

Main Treasury Building

1500 Pennsylvania Avenue, N.W.

Washington, D.C. 20220

Attention: Chief Financial Officer

Telephone Number: (202) 622-2470

Facsimile Number: (202) 622-0707

Financial Information of Affiliate Guarantors on Closing Date (See Section 13.02
of Annex C of the Agreement)

i)    Working Capital $N/A

ii)   Net Worth $799.5 million

iii)  Long Term Debt to Net Worth N/A

iv)  Consolidated Leverage Ratio 3.44

Financial Information of Shipowner on Closing Date (See Section 13.01 of Annex C
of the Agreement)

i)   Working Capital $0.1 million

ii)  Net Worth $1,298.8 million

iii) Long Term Debt to Net Worth 0.79:1.00

Financing (See Article I of Annex C of the Agreement):

X Mortgage Period Financing

□ Construction Period Financing

First Principal Payment Date (See Annex E of this Amendment):

March 15, 2021

Foreign Item Waivers (See Table A of Annex A of this Amendment):

X Specify: $54,687,590

□ None

Governing Law State (See Section 18.10(a) of Annex C of the Agreement):

California law to be applied absent applicable federal law, including federal
common law

Guarantee Fee (See Section 2.03(p) of Annex C of the Agreement):

$6,655,785

X Shipowner Elects to Include Guarantee Fee as Item of Actual Cost of Vessels

Insurance Requirements (See Section 11.10(e) of Annex C of the Agreement):

Oil pollution liability subject to a sub-limit of $1 billion any one accident or
occurrence. P&I War Risk Clause $500 million. Contractual extension, through
transport extension and cargo deviation $5m combined single limit.





Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 3



--------------------------------------------------------------------------------

Interest Escrow Fund Deposit (See Sections 2.03(q) and 5.01 of Annex C of the
Agreement):

□ Six Months Interest Payment of $_____________

X Waived

Investigation Fee (See Section 2.03(p) of Annex C of the Agreement):



$446,773, less the $5,000 filing fee and $102,421 paid for conducting an
external review, equal to a total net amount of $339,352

Jurisdiction State/City (See Section 18.10(b) of Annex C of the Agreement):

Washington, D.C.

Late Charges Reserve Subfund Deposit (See Section 6.09 of Annex C of the
Agreement):

$10,000

Letter Commitment Date (See Recital H of Introduction of the Agreement):

March 23, 2020

Mandatory Progress Prepayment Amount (See Section 3.02 of Annex C of the
Agreement):

□ ____% of Reserve Fund Net Income over Mandatory Progress Prepayment Threshold

X Not Applicable

Mandatory Progress Prepayment Threshold (See Section 3.02 of Annex C of the
Agreement)

□ Reserve Fund Net Income > $_______

X Not Applicable

Maximum Payment Amount of Losses Directly to Shipowner (See Section 11.10(c) of
Annex C of the Agreement):

$2,500,000

Maximum Self-Insurance Amount (See Section 11.10(b)(4) and 11.10(e) of Annex C
of the Agreement):

$2,500,000

Second Vessel Note (See Article II of this Amendment):

The future advance promissory note of Shipowner to FFB in the Maximum Principal
Amount of $139,584,000

Note Identifier: [MATNAV 0002]

Second Vessel Note Purchase Agreement (See Article II of this Amendment):

Date: June 22, 2020.

Payment Dates:

X Semi Annual Payment Dates: March 15th and September 15th of each year; or



Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 4



--------------------------------------------------------------------------------

□ Quarterly Payment Dates: _______, _______, ________ and ______ of each year

Qualifying Financial Tests of Affiliate Guarantor(s) (See Section 13.02 of Annex
C of the Agreement):

(i) Net Worth ≥ 90% of amount shown on the Affiliate Guarantor’s Audited
Financial Statements that are most recent prior to the Closing Date

(ii) Comply with the Maximum Consolidated Leverage Ratio Covenant set forth in
the Existing Credit Agreement

(iii) Other: N/A

□ None

Qualifying Financial Tests of Shipowner (See Section 13.01 of Annex C of the
Agreement):

(i) Working Capital ≥ $1.00

(ii) Net Worth ≥ N/A

(iii) Long-Term Debt to Net Worth ≤ two (2):one (1)

(iv) Other: N/A

Required Equity Amount (See Section 8.03(a) of Annex C of the Agreement):

$61,693,564, which is not less than 30.65% of the Depreciated Actual Cost of the
KAIMANA HILA as of the Second Closing Date

Shipyard:

Philly Shipyard, Inc. (formerly, Aker Philadelphia Shipyard, Inc.)

Shipyard Project (See Section 6.06 of Annex C of the Agreement):

□ [Insert description and location of Shipyard Project]

X Not Applicable

Special Provisions (See Annex X of the Agreement)

X Applicable

□ Not Applicable

Special Security Default (See Section 14.01(b)(9) of Annex C of the Agreement):

X Not Applicable

Special Subordinated Liens (See Annex B definition of Permitted Liens):

None

Stated Maturity Date (See Sections 7.08 and 13.13 of Annex C of the Agreement
and Annex E to this Amendment):

□ Twenty (20) years from Closing Date

□ Twenty-Five (25) years from Closing Date

X Other: March 15, 2044_______________





Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 5



--------------------------------------------------------------------------------

Supplemental Financial Tests of Affiliate Guarantor(s) (See Section 12.02 of
Annex C of the Agreement):

(i) Net Worth ≥ 90% of amount shown on the Affiliate Guarantor’s Audited
Financial Statements that are most recent prior to the Second Closing Date

(ii) Comply with the Maximum Consolidated Leverage Ratio Covenant

(iii) Other: Maintain a Qualifying Credit Agreement, unless maintained by the
Shipowner (30-day grace period applies)

□ None

Supplemental Financial Tests of Shipowner (See Section 12.02 of Annex C of the
Agreement):

(i) Working Capital ≥ $1.00

(ii) Long-Term Debt to Net Worth ≤ 2:1

(iii) Other: Maintain a Qualifying Credit Agreement, unless maintained by the
Affiliate Guarantor (30-day grace period applies)

□ None

UCC Filing State (State where UCC-1 was filed):

Hawaii

Vessels (See Section 2.03(d) of Annex C of the Agreement):

Type: Aloha class containership

Number of Vessels: 1

Hull Identification Number, if available, Name, if available, and USCG
Documentation Number, if applicable:

KAIMANA HILA, Official Number: 1274135





Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 6



--------------------------------------------------------------------------------

TABLE A

As determined by the Administrator (a) the aggregate Actual Cost of the Second
Vessel is $210,797,012 representing (1) the amounts paid by or for the account
of the Shipowner as of the date hereof for the Construction of the Second
Vessel, plus (2) the amount which the Shipowner is on the date hereof obligated
to pay under the Construction Contract or is otherwise from time to time
hereafter obligated to pay for the Construction of the Second Vessel; and (b)
the aggregate Depreciated Actual Cost of the Second Vessel as of the Closing
Date is $201,277,564 representing (1) the aggregate Actual Cost of the Second
Vessel as of the date hereof, less (2) the depreciation of the Second Vessel as
of the date hereof, both calculated and itemized as follows:

Item of Cost

Amount Paid

Amount Obligated to be Paid

Total



[1]

[2]

[3]

[4]

[A]

Shipyard Contract Price (excluding unpaid amounts held in escrow as of October
17, 2019)

$198,113,963



$198,113,963

[B]

Contract Changes and Extras

(1,648,150)



(1,648,150)

[C]

Owner Furnished Items

2,703,417



2,703,417

[D]

Design, Engineering and Inspection

657,897



657,897

[E]

Foreign Items Exclusions (unless Foreign Item Waivers applicable)

(188,632)



(188,632)

[F]

Subtotal

([4A] + [4B] + [4C] + [4D] - [4E]) = [4F])

$199,638,495



$199,638,495

[G]

Estimated Guarantee Fee

6,655,785



6,655,785

[H]

Construction Period Interest

6,883,217



6,883,217

[I]

Approved Construction Contract Escalation and Other Adjustments

(2,380,485)



(2,380,485)

[J]

Total Actual Cost

([4F] + [4G] + [4H] + [4I] = [4J])

$210,797,012



$210,797,012

[K]

Depreciation Recognized from Vessel Delivery Date to Second Closing Date

(9,519,449)



(9,519,449)





Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 7



--------------------------------------------------------------------------------

[L]

Total Depreciated Actual Cost

([4J] – [4K]) = [4L])

$201,277,564



$201,277,564



(END OF ANNEX A)



Annex A (Information Specific to the Shipowner and the Second Vessel Guarantee
Transaction)
Relating to Contract No. MA-14454

Page 8



--------------------------------------------------------------------------------

ANNEX D

DISCLOSURE SCHEDULE

This Disclosure Schedule is delivered by Matson Navigation Company, Inc., a
Hawaii corporation (the “Shipowner”), to THE UNITED STATES OF AMERICA (the
“United States”), represented by the Maritime Administrator (the
“Administrator”) of the Maritime Administration, pursuant to Amendment No. 1 to
the Consolidated Agreement, Contract No. 14454, by and between the Shipowner and
the Administrator (as so amended, the “Agreement”).  

Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Agreement.

This Disclosure Schedule is intended to be read in conjunction with the
Agreement, of which this Disclosure Schedule is an integral part.  This
Disclosure Schedule and the information and disclosures contained herein are
intended to qualify and limit the representations, warranties and covenants of
the Shipowner contained in the Agreement and shall not be deemed to expand in
any way the scope or effect of any such representations, warranties or
covenants.  This Disclosure Schedule is not intended to constitute, and shall
not be construed as constituting, representations, warranties, covenants or
agreements of the Shipowner, except as and to the extent provided in the
Agreement.  The disclosures set forth in this Disclosure Schedule have been
drafted subject to and in response to the language used in the Agreement,
including qualifications that limit certain required disclosures to materiality
or are subject to stated monetary thresholds, as applicable.

Inclusion of any item, information or matter in this Disclosure Schedule (i)
does not represent an admission or determination by the Shipowner that such
item, information or matter is or is reasonably likely to be material or would
constitute a material adverse effect, nor shall it be deemed to establish a
standard for materiality or a Shipowner material adverse effect, (ii) shall not
constitute, or be deemed to be, an admission of liability concerning such items,
information or matters by the Shipowner, and (iii) shall not be used in any
dispute or controversy between the parties to determine whether any obligation,
item or matter (whether or not described herein or included in any schedule) is
or is not material for purposes of the Agreement.  In cases where a
representation or warranty is qualified by a reference to materiality or a
Shipowner material adverse effect the disclosure of any item, information or
matter in this Disclosure Schedule shall not imply that any other undisclosed
item, information or matter that has a greater value or could otherwise be
deemed more significant (i) is or is reasonably likely to be material or (ii)
has had or is reasonably likely to result in a Shipowner material adverse
effect.  The items, information and matters in this Disclosure Schedule include
brief descriptions of certain aspects of the assets, business, agreements,
documents or condition of Shipowner, and such descriptions are necessarily not
complete.

Inclusion of any item, information or matter in this Disclosure Schedule shall
not constitute, or be deemed to be, an admission by any person of any
information, matter or item whatsoever with respect to any violation of Law (or
that disclosure is required under Law) or any breach of, or default under, any
contract.

Any matter disclosed in a section of this Disclosure Schedule shall be deemed
disclosed



Annex D (Disclosure Schedule) - relating to Amendment No. 1 to Contract No.
MA-14454

Page 1



--------------------------------------------------------------------------------

for the purposes of the Section of the Agreement to which such section relates
and any other Sections of the Agreement to the extent it is reasonably apparent
that such disclosure also qualifies or applies to such other Sections.

Items, information and matters reflected in this Disclosure Schedule are not
necessarily limited to items, information or matters required by the Agreement
to be reflected in the Schedules.  Such additional items, information and
matters are set forth for information purposes and do not necessarily include
other items, information or matters of a similar nature or impose any duty or
obligation to disclose any items, information or matters beyond what is required
by the Agreement.

The headings used in the Schedules are for reference only and shall not affect
the disclosures contained herein.

Any references to “we”, “us”, or “our” in the Schedules shall mean the
Shipowner.



Annex D (Disclosure Schedule) - relating to Amendment No. 1 to Contract No.
MA-14454

Page 2



--------------------------------------------------------------------------------

1.List any exceptions to the representation and warranty set forth in Annex C -
General Terms and Conditions.  



SECTION 10.17. Subsidiaries; Equity Interest.

1.The Shipowner has the following subsidiaries:

a.See the attached Exhibit A


2.The Shipowner has the following equity investments:


a.SSA Terminals, LLC
b.Pension and Post-Retirement Plans include investments in equity securities
c.Investments in Mutual Funds


2.List any Commercial Tort Claim, including a description of the commercial tort
claim with specificity (See Section 4.01(a)(3) – Commercial Tort Claims).  If
none, please so indicate by checking the box:  x.

3.As of the Closing Date, the binding agreements referred to in Sections
12.01(f), 12.02(e), (j) and (l) are the following:

a.Amended and Restated Guaranty Agreement dated as of June 29, 2017 by and among
Matson Navigation Company, Inc., certain other subsidiaries of Matson, Inc. and
Bank of America, N.A., as agent, pursuant to the Amended and Restated Credit
Agreement dated as of June 29, 2017 by and among Matson, Inc., certain lenders,
and Bank of America, N.A., as agent, as amended to the date hereof.
b.Multiparty Guaranty Dated as of June 29, 2012 by Matson Navigation Company,
Inc. and certain other subsidiaries of Matson, Inc. pursuant to the Third
Amended and Restated Note Purchase and Private Shelf Agreement dated as of
September 14, 2016 by and among Matson, Inc. and the purchasers party thereto,
as amended to the date hereof.
c.Multiparty Guaranty dated as of December 21, 2016 by Matson Navigation
Company, Inc. and certain other subsidiaries of Matson, Inc. pursuant to the
Note Purchase Agreement dated as of December 21, 2016 by and among Matson, Inc.
and the purchasers party thereto, as amended to the date hereof.
d.Parent Company Agreement dated as of April 24, 2002 by Matson Navigation
Company, Inc. and certain other parties thereto pursuant to the Amended and
Restated Limited Liability Company Agreement of SSA Terminals, LLC dated as of
April 24, 2002 by and among SSA Ventures and Matson Ventures, Inc., as amended
to the date hereof.


(End of Annex d)

Annex D (Disclosure Schedule) - relating to Amendment No. 1 to Contract No.
MA-14454

Page 3



--------------------------------------------------------------------------------

EXHIBIT A to ANNEX D

Matson Navigation Company, Inc.

Hawaii

Subsidiaries:



Matson Alaska, Inc.

Delaware

Subsidiaries:



Horizon Lines Holding Corp.

Delaware

Subsidiaries:



Horizon Lines of Puerto Rico, LLC

Delaware

HLPR Holding Corp.

Delaware

Horizon Logistics, LLC

Delaware

Subsidiaries:



Horizon Services Group, LLC

Delaware

Aero Logistics, LLC

Delaware

Horizon Lines, LLC

Delaware

Subsidiaries:



Horizon Lines of Guam, LLC

Delaware

Horizon Lines Vessels, LLC

Delaware

H-L Distribution Service, LLC

Delaware

Matson Navigation Company of Alaska, LLC

Delaware

Subsidiaries:



Horizon Lines Merchant Vessels, LLC

Delaware

Subsidiaries:



Horizon Lines Alaska Vessels, LLC

Delaware

Horizon Lines Alaska Terminals, LLC

Delaware

Matson Logistics, Inc.

Hawaii

Subsidiaries:



Matson Logistics Services, LLC

Hawaii

Matson Logistics Warehousing, Inc.

Hawaii

Span Intermediate, LLC

Delaware

Subsidiary:



Span Acquisition Co., LLC

Delaware

Subsidiaries:



Span Alaska Transportation, LLC

Washington





Annex D (Disclosure Schedule) - relating to Amendment No. 1 to Contract No.
MA-14454

Page 4



--------------------------------------------------------------------------------

Alaska Freight Express, LLC

Washington

Midnight Sun Transportation Services, LLC

Alaska

Matson Logistics Limited

Hong Kong

Matson Navigation Vessels, LLC

Delaware

Matson Terminals, Inc.

Hawaii

Matson Ventures, Inc.

Hawaii

Matson Logistics (Shanghai) Co., Ltd.

China

Matson Shipping (Hong Kong) Limited

Hong Kong

Matson Shipping (Shanghai) Co., Ltd.

China

Matson South Pacific Holdco Limited

New Zealand

Subsidiary:



Matson South Pacific Limited

New Zealand

Subsidiaries:



Matson Cook Islands Limited

Cook Islands

Tranz Pacific Ship Management Limited

New Zealand











Annex D (Disclosure Schedule) - relating to Amendment No. 1 to Contract No.
MA-14454

Page 5



--------------------------------------------------------------------------------

ANNEX E

FORM OF ADMINISTRATOR’S NOTE

PROMISSORY NOTE TO UNITED STATES OF AMERICA

(“Second Administrator’s Note”)

KAIMANA HILA

Matson Navigation Company, Inc., a Hawaii corporation (the “Shipowner”), for
value received, promises to pay THE UNITED STATES OF AMERICA (the “United
States”), represented by the Maritime Administrator of the Maritime
Administration (the “Administrator”), at the office of the Maritime
Administration, U.S. Department of Transportation, Washington, D.C., in lawful
money of the United States of America, the aggregate principal amount of up to
$139,584,000, together with interest thereon until such principal sum has been
paid, as and to the extent that after a Default has occurred and is continuing
the Administrator makes payments under the Guarantee with respect to the Second
Vessel or expressly assumes the Shipowner’s right and duties under the Second
Vessel Note hereinafter referred to.  This Administrator's Note (the “Second
Administrator’s Note”) is subject to mandatory prepayment on the same terms and
conditions as the Second Vessel Note.  Capitalized terms used herein have the
meaning defined herein or in the Consolidated Agreement, Contract No. MA-14454,
dated April 27, 2020, between the Shipowner and the Administrator, as amended by
Amendment No. 1 dated as of the Second Closing Date (as so amended, the
“Agreement”).

This Second Administrator’s Note is given (1) in consideration of the
Administrator’s issuance, pursuant to the provisions of 46 U.S.C. Chapter 537 of
a Guarantee (the “Guarantee”) of payment of the unpaid interest on and the
unpaid balance of the principal amount of the Future Advance Promissory Note
(FFB Note Identifier MATNAV 0002, Maximum Principal Amount $139,584,000), dated
as of the Second Closing Date (the “Second Vessel Note”), issued by the
Shipowner to the Federal Financing Bank, a body corporate and instrumentality of
the United States (“FFB”), pursuant to the Second Vessel Note Purchase
Agreement, by and among FFB, the Shipowner and the Administrator, in order to
finance a portion of the cost of construction of the Second Vessel, and (2) to
evidence the Shipowner’s obligation to pay the Administrator, after a Default
has occurred and is continuing, any amount that the Administrator (i) actually
pays to the Holder of the Second Vessel Note under said Guarantee or (ii)
becomes obligated to pay the Holder after the Administrator expressly assumes
the Shipowner’s right and duties under the Second Vessel Note.

This Second Administrator’s Note is issued pursuant to the provisions of the
Agreement.  The Agreement contemplates that on the date hereof, an amendment to
the first preferred fleet mortgage on the Vessel (as so amended, the “Mortgage”)
adding the Second Vessel to the lien thereof will be executed and delivered by
and between the Shipowner, as mortgagor, and the Administrator, as mortgagee,
covering the Shipowner's interest in such Second Vessel.  The definitions used
in, and the provisions of, the Agreement and the Mortgage are incorporated
herein by reference.





Annex E (Form of Administrator’s Note) – Relating to Amendment No. 1 to Contract
No. MA – 14454

Page 1



--------------------------------------------------------------------------------

This Second Administrator’s Note has been negotiated and received by the
Administrator, is secured by the Agreement and the Mortgage, and is subject to
all the terms of the Agreement and the Mortgage, to the same extent as if said
documents were set out herein in full.

To the extent that the Second Vessel Note is Outstanding and until the Guarantee
on the Second Vessel Note has been terminated pursuant to the provisions of
Section 2.04(b) of Annex C to the Agreement, this Second Administrator’s Note
shall remain outstanding and unpaid, subject, however, to the last paragraph
hereof.  Payments on the Second Vessel Note shall be deemed a payment of
principal and interest on this Second Administrator’s Note, if any, and shall
reduce any liability of the Shipowner under this Second Administrator’s Note
when paid in the following manner:

(1) by payment of principal of and interest on the Second Vessel Note in
accordance with the provisions thereof;

(2) by any prepayment of the Second Vessel Note in accordance with the
provisions thereof; and

(3) when the Second Vessel Note has been Paid in full, other than by payment of
the Guarantee.

If payment on the Second Vessel Note is made with moneys advanced or loaned to
the Shipowner by the Administrator, such payment on the Second Vessel Note shall
not, as to such amount, constitute payment of principal or interest on this
Second Administrator’s Note and the same shall not in any way be discharged as
to such amount.  In the event that the Administrator assumes the Shipowner’s
rights and duties under the Second Vessel Note and makes any payments
thereunder, such payments shall not, as to such amounts, constitute payment of
principal and interest on this Second Administrator’s Note and the same shall
not in any way discharge such amounts until such time as this Second
Administrator’s Note is paid in full or otherwise discharged in an appropriate
proceeding in a court of competent jurisdiction as established by the final
order of a court of last resort or the final order of an inferior court which is
not appealed.

The unpaid balance of the principal of this Second Administrator’s Note and the
interest hereon may be declared or may become immediately due and payable by
declaration of the Administrator at any time after (i) a Default has occurred
and is continuing under the terms of the Agreement and (ii) the Administrator
has made payment under the Guarantee or the Second Vessel Note or has expressly
assumed the Shipowner’s right and duties under the Second Vessel Note. Upon such
declaration, the unpaid balance of the principal of and the interest on this
Second Administrator’s Note shall become due and payable, together with interest
thereon at the rate set forth in the Second Vessel Note plus two percent.

Notwithstanding anything to the contrary contained in this Second
Administrator’s Note, the Second Vessel Note, the Agreement or any other
Transaction Document with respect to the Second



Annex E (Form of Administrator’s Note) – Relating to Amendment No. 1 to Contract
No. MA – 14454

Page 2



--------------------------------------------------------------------------------

Vessel, (i) the obligations of the Shipowner under this Second Administrator’s
Note to make any payment hereunder shall come into effect solely following (x) a
Default by the Shipowner and (y) in the event that the Administrator shall have
made payment to the FFB under the Administrator’s Guarantee of the Second Vessel
Note or in the event that the Administrator shall have expressly assumed the
Shipowner’s rights and duties under the Second Vessel Note (such assumption
referred to herein as an “Administrator Assumption”), (ii) any liability of
Shipowner under this Second Administrator’s Note shall not be in addition to the
Shipowner’s obligations under the Second Vessel Note and shall be reduced by any
payments made by Shipowner or Affiliate Guarantor under the Second Vessel Note,
(iii) this Second Administrator’s Note shall evidence solely the Shipowner’s
obligation to pay the Administrator any amount that the Administrator may be
required to pay to the Holder of the Second Vessel Note under said Guarantee,
(iv) the amounts due and owing by Shipowner under the Second Vessel Note and
this Second Administrator’s Note shall constitute a single indebtedness in a
maximum collective principal amount not in excess of the face amount of this
Second Administrator’s Note, (v) the Administrator waives any rights of
subrogation, contribution, agreement, or otherwise arising under the Second
Vessel Note, it being the intent of the parties that the Administrator’s right
to recover from the Shipowner any payments it makes under the Guarantee shall be
solely as set forth in this Second Administrator’s Note (it being acknowledged
and agreed that the obligations of the Shipowner under this Second
Administrator’s Note are secured by the Collateral), (vi) the maximum liability
of Shipowner and Affiliate Guarantor, collectively, under the Transaction
Documents with respect to principal payments on the Second Vessel Note and this
Second Administrator’s Note, collectively, shall in no event be in excess of the
face amount of this Second Administrator’s Note and (vii) in the event of an
Administrator Assumption, then the Shipowner shall be automatically and by
operation of law discharged from any further liability under the Second Vessel
Note.  In the event the Administrator becomes the “Holder” of the Second Vessel
Note, the Second Vessel Note shall be deemed amended to become consistent with
the terms of this paragraph.  Upon any Administrator Assumption or any payment
by the Administrator under its Guarantee of the Second Vessel Note, (i) the
Administrator shall provide prompt written notice of such assumption and/or
payment to the Shipowner and (ii) regardless of when such notice is provided,
the Administrator shall upon the written request of the Shipowner confirm
payment of any such obligations assumed or paid by the Administrator under the
Second Vessel Note.





Annex E (Form of Administrator’s Note) – Relating to Amendment No. 1 to Contract
No. MA – 14454

Page 3



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Shipowner has caused this Second Administrator’s Note to
be signed on the Second Closing Date.

(SEAL)
Attest:



Matson Navigation Company, Inc.,
Shipowner













By:





By:



Name:





Name:



Title:





Title:











Annex E (Form of Administrator’s Note) – Relating to Amendment No. 1 to Contract
No. MA – 14454

Page 4



--------------------------------------------------------------------------------

ANNEX F

FORM OF AMENDMENT AND SUPPLEMENT NO. 1 TO PREFERRED FLEET
MORTGAGE



Contract No. MA-14455

AMENDMENT AND SUPPLEMENT NO. 1 TO FIRST PREFERRED FLEET
MORTGAGE

THIS AMENDMENT AND SUPPLEMENT NO. 1, dated June 12, 2020 (this “Amendment No.
1”), to FIRST PREFERRED FLEET MORTGAGE, dated the 16th day of April, 2020 (as so
amended, the “Mortgage”), is made by Matson Navigation Company, Inc., (the
“Shipowner” or “Mortgagor”), a Hawaii corporation, having offices located at 555
12th Street, Oakland, California  94607, and THE UNITED STATES OF AMERICA (the
"United States"), represented by the Maritime Administrator of the Maritime
Administration (the “Mortgagee” or the “Administrator”), having offices located
at the United States Department of Transportation, 1200 New Jersey Avenue, S.E.,
Washington, D.C. 20590.  Capitalized terms used herein, unless otherwise defined
herein, have the respective meanings set forth in the Agreement referred to
below or in Appendix 1 to the Mortgage.

RECITALS

A.        The Mortgagor has authorized the execution and delivery of the Second
Vessel Note Purchase Agreement and the issuance of the Second Vessel Note in the
Maximum Principal Amount of $139,584,000, to finance, in part, the construction
costs of the construction of the KAIMANA HILA, Official Number 1274135 (the
“Second Vessel”).

B.         The Mortgagor is the sole owner of the whole of the Second Vessel
which has been duly documented under the laws of the United States;

C.         In connection with the Financing, the Mortgagee and the Mortgagor
intend to enter into an Amendment No. 1 to the Consolidated Agreement, Contract
No. MA-14454 (the “Agreement”), in which the United States, represented by the
Mortgagee, commits to guarantee to the Holder the due payment of the unpaid
interest on, and the unpaid balance of the principal of, the Second Vessel Note
up to the Amount of Administrator’s Guarantee;

D.        In connection with the Financing, the Mortgagor intends to issue the
Second Administrator’s Note payable to the Mortgagee in the amount equal to the
Amount of the Administrator’s Guarantee;

E.         To secure the Guarantee of the Second Vessel Note and the payment of
the Second Administrator’s Note and the other obligations of the Mortgagor under
this Mortgage, the Agreement and the other Transaction Documents, the Mortgagor
and the Mortgagee have executed and delivered this Amendment No. 1 to Mortgage;
and



Amendment No. 1 to Mortgage – Relating to Amendment No. 1 to Contract No. MA -
14454

Page 1



--------------------------------------------------------------------------------

F.         The Mortgage, as amended and supplemented hereby, covers the whole of
the Vessels listed on Schedule 1 hereto.

NOW, THEREFORE, THIS AMENDMENT WITNESSETH:

ARTICLE FIRST

The Mortgage is in all respects confirmed, affirmed, reaffirmed, and continued,
including all of the covenants and agreements on the part of the Shipowner which
are set forth therein or incorporated therein by reference and all the rights,
privileges, powers and immunities of the Mortgagee which are provided for in the
Mortgage.

ARTICLE SECOND

FURTHER, THIS AMENDMENT WITNESSETH THAT, in consideration of the premises and of
the additional covenants herein contained and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and as
security for the Guarantee of the Note and the Second Vessel Note and in order
to secure the payment of the Administrator’s Note and the Second Administrator’s
Note, and the other obligations of the Mortgagor under the Transaction Documents
related to the Vessels, including the Mortgage and the Agreement, and the due
performance and observance of all the agreements and covenants in the Second
Vessel Note and the Second Administrator’s Note and the Transaction Documents
related to the Vessels, including the Mortgage and the Agreement, the Mortgagor
has granted, conveyed, mortgaged, pledged, confirmed, assigned, transferred and
set over, and by these presents does grant, convey, mortgage, pledge, confirm,
assign, transfer and set over unto the Mortgagee a hundred percent interest in
the whole of the Second Vessel which is more fully described in its certificate
of documentation, together with all of its boilers, engines, motors, machinery,
masts, spares, rigging, boats, anchors, cables, chains, tools, pumps and pumping
equipment, apparel, furniture, skiffs, sails, fittings, navigation equipment,
propulsion equipment, and all other equipment, electronics, computers, software,
electronic records, records and papers whether on board or not, together with
all accessions, substitutions, additions, replacements, improvements, parts and
accessions, now existing or hereafter made of, in or to said Second Vessel or
said appurtenances (collectively, the “Second Vessel Collateral”).  From and
after the Second Closing Date, the term “Vessel Collateral” as defined in the
Mortgage shall include the Second Vessel Collateral.

TO HAVE AND TO HOLD, all and singular, the above-mortgaged and described
property unto the Mortgagee, to its use, benefit and advantage forever.

PROVIDED ALWAYS, that if the Mortgagor shall pay, or cause to be paid, the
principal of, interest on and other amounts due under the Second Vessel Note or
the Second Administrator’s Note in accordance with the terms thereof, and shall
pay any and all other sums that may hereinafter become secured by this Mortgage
in accordance with the terms hereof, and shall keep, perform and observe all of
the covenants and promises contained in the Second Vessel Note, the Second
Administrator’s Note, and the Transaction Documents, including the Mortgage and
the Agreement, or expressed, or implied therein and herein to be kept,
performed, and observed by or on the part of the Mortgagor, then the Mortgage
and the estate and rights hereby granted shall



Amendment No. 1 to Mortgage – Relating to Amendment No. 1 to Contract No. MA -
14454

Page 2



--------------------------------------------------------------------------------

cease and be void; otherwise to remain in full force and effect.

The Mortgagor hereby covenants and agrees with the Mortgagee that the Second
Vessel subject to the lien of this Mortgage is to be held by the Mortgagor
subject to the further agreements and conditions set forth in the Mortgage.

ARTICLE THIRD

The total principal amount of the obligations that is secured by the Mortgage,
as amended and supplemented hereby, is THREE HUNDRED TWENTY FIVE MILLION FIVE
HUNDRED TWENTY SEVEN THOUSAND AND NO/100’S UNITED STATES DOLLARS ($325,527,000),
excluding interest, expenses, and fees. The date of maturity is March 15, 2044,
and the discharge amount is the same as the total amount of the outstanding
obligations plus unpaid accrued interest.

ARTICLE FOURTH

SECTION 1. All of the covenants and agreements on the part of the Shipowner
which are set forth in, and all the rights, privileges, powers and immunities of
the Mortgagee which are provided for in, the Mortgage are incorporated herein
and shall apply to the Second Vessel and otherwise with the same force and
effect as though set forth at length in this Amendment.

SECTION 2. This Amendment is executed as and shall constitute an instrument
supplemental to and amending and shall be construed with and as part of the
Mortgage.

SECTION 3. This Amendment may be executed in any number of counterparts and all
such counterparts executed and delivered each as an original shall constitute
but one and the same instrument.

SECTION 4. Except as modified and expressly amended by this Amendment and any
other supplement or amendment, the Mortgage is in all respects ratified and
confirmed and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.



Amendment No. 1 to Mortgage – Relating to Amendment No. 1 to Contract No. MA -
14454

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has executed this instrument on the date
indicated in the acknowledgment below, effective as of the day and year first
above written.

Shipowner















By:







Name:

Joel M. Wine





Title:

Senior Vice President and Chief Financial Officer



ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



State of California

County of Alameda

On _______________________ before me,
__________________________________________, personally appeared
_____________________________________________________________ who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the
laws of the State of California that the foregoing
paragraph is true and correct.







WITNESS my hand and official seal.











Signature of Notary Public





Amendment No. 1 to Mortgage – Relating to Amendment No. 1 to Contract No. MA -
14454

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrator has executed this instrument on the date
indicated in the acknowledgment below, effective as of the day and year first
above written..

MARITIME ADMINISTRATOR















By:







Secretary,





Maritime Administration



ACKNOWLEDGMENT

DISTRICT OF COLUMBIA)

)

CITY OF WASHINGTON )

I, the undersigned, a Notary Public in and for the District of Columbia, do
hereby certify that, __________________________ known to me to be the Secretary,
Maritime Administration, Department of Transportation, the United States of
America, personally appeared before me in said District, and executed as
Secretary, Maritime Administration, the foregoing instrument, and acknowledged
the same to be his or her free act and deed in such official capacity.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this ___ day of __________, 2020.

Notary Public



My Commission Expires:







--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT AND SUPPLEMENT NO. 1

TO

FIRST PREFERRED FLEET MORTGAGE

Vessels subject to Mortgage

KAIMANA HILA, Official Number 1274135

DANIEL K. INOUYE, Official Number 1274136





--------------------------------------------------------------------------------

ANNEX G

FORM OF ASSIGNMENT OF CONSTRUCTION CONTRACT

--------------------------------------------------------------------------------

ASSIGNMENT OF CONSTRUCTION CONTRACT

THIS ASSIGNMENT OF CONSTRUCTION CONTRACT (this “Assignment”) is made as of the
Second Closing Date, by Matson Navigation Company, Inc., a Hawaii corporation
(the “Shipowner”), to and in favor of the United States of America (the “United
States”), represented by the Maritime Administrator of the Maritime
Administration (the “Administrator”), pursuant to Chapter 537 of Title 46 of the
United States Code (“Chapter 537”).



For value received, the Shipowner, as of the Second Closing Date, pursuant to
the Consolidated Agreement, Contract No. MA-14454, dated as of April 27, 2020,
between the Shipowner and the Administrator, as amended by Amendment No. 1 dated
as of the Second Closing Date (as the same may be further amended, supplemented,
or modified, the “Agreement”) in which the Administrator agreed to guarantee,
subject to the terms and conditions thereof, a loan to Shipowner up to the
Amount of Administrator’s Guarantee with respect to the Second Vessel, hereby
sells, grants, assigns, transfers and sets over to the United States,
represented by the Administrator, all of its rights, title and interest in and
to that certain Construction Contract between Shipowner and Philly Shipyard,
Inc. (f/k/a Aker Philadelphia Shipyard, Inc., the “Shipyard”) dated November 6,
2013 (the “Construction Contract”), annexed hereto as Exhibit A, and as may be
amended, in connection with the construction of the KAIMANA HILA, Official
Number 1274135.  Capitalized terms not defined herein, unless otherwise defined
herein, shall have the respective meanings set forth in the Agreement.

This Assignment is made to aid the Administrator in appropriate circumstances to
better protect its security for the obligations of the Shipowner under the
Agreement and the other Transaction Documents.  The Shipowner represents and
warrants to the Administrator that it has not made any previous assignment of
its interest in the Construction Contract, that to the knowledge of the
Responsible Officers of the Shipowner, the Construction Contract has not been
terminated and that all covenants, conditions and agreements have been performed
as required therein, except those not due to be performed until after the date
hereof.  No change in the terms of the Construction Contract shall be valid
without the written approval of Administrator provided that the Administrator’s
prior written consent shall not be necessary, but prior written notice to the
Administrator shall be given, for any mandatory changes to the Construction
Contract as a result of any requirements of any governmental agency.  The
Shipowner agrees not to assign, sell, pledge, mortgage or otherwise transfer or
encumber its interest in the Construction Contract so long as this Assignment is
in effect.  

The Shipowner agrees that the Administrator shall not be under any obligation or
liability with respect to the Construction Contract.  No request by the
Administrator to the Shipyard shall be honored unless in writing.  

This Assignment shall be binding upon and inure to the benefit of the heirs,
legal representatives, assigns, and successors in interest of the Shipowner, the
Administrator and the Shipyard.  



Annex G (Assignment of Construction Contract) –Amendment No. 1 Relating to
Contract No. MA - 14454

Page 1



--------------------------------------------------------------------------------

This Assignment shall be governed by, and construed and interpreted in
accordance with the laws of the United States of America, including federal
common law, and absent applicable federal law, the laws of the Governing Law
State, notwithstanding its conflict of laws rules.

The term of this Assignment shall expire at such time as the Shipowner’s
obligations under the Transaction Documents are paid in full and performed in
full.

This Assignment may be executed in counterparts, each of which shall be deemed
an original but all of which when taken together shall constitute but one and
the same instrument.



[The remainder of this page is intentionally left blank.]





Annex G (Assignment of Construction Contract) –Amendment No. 1 Relating to
Contract No. MA - 14454

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has executed this Assignment as of the date
first written above.  



(SEAL)

Attest:









SHIPOWNER

By:





By:



Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Assistant Secretary



Title:

Senior Vice President and Chief Financial Officer







Assignment of Construction Contract –Amendment No. 1 Relating to Contract No. MA
- 14454

Page 3



--------------------------------------------------------------------------------

EXHIBIT A



EXECUTED COPY OF CONSTRUCTION CONTRACT















































































(End of Annex G)







Assignment of Construction Contract –Amendment No. 1 Relating to Contract No. MA
- 14454

Page 4



--------------------------------------------------------------------------------

ANNEX H-1

FORM CONSENT OF SHIPYARD



CONSENT OF SHIPYARD

THIS CONSENT OF SHIPYARD (this “Consent”) is made as of the Second Closing Date,
by Philly Shipyard, Inc. (f/k/a Aker Philadelphia Shipyard, Inc.), a
Pennsylvania corporation (the “Shipyard”), to and in favor of THE UNITED STATES
OF AMERICA (the “United States”), represented by the Maritime Administrator of
the Maritime Administration (the “Administrator”), pursuant to Chapter 537 of
Title 46 of the United States Code (“Chapter 537”).

RECITALS:

A.        Matson Navigation Company, Inc., a Hawaii corporation (the
“Shipowner”) and the Administrator are parties to the Consolidated Agreement,
Contract No. MA-14454, dated as of April 27, 2020, as amended by Amendment No. 1
thereto (as so amended, the “Agreement”);

B.         It is a condition of the Agreement that the Shipyard consents,
acknowledges and agrees to the assignment by the Shipowner of all of the right,
title and interest of the Shipowner in and to the certain Shipbuilding Contract
dated as of November 6, 2013, as amended, between the Shipyard and the Shipowner
(the “Construction Contract”), for the construction of Hull 30, now known as the
KAIMANA HILA, Official Number 1274135 (the “Second Vessel”).

NOW, THEREFORE, in consideration of the premises herein contained, to induce the
Administrator to issue a guarantee of the Second Vessel Note dated on or about
the date hereof, issued by the Shipowner to the Federal Financing Bank, a body
corporate and instrumentality of the United States (“FFB”), pursuant to the
Second Vessel Note Purchase Agreement, dated on or about the date hereof, by and
among FFB, the Shipowner and the Administrator pursuant to Chapter 537 (the
“Administrator’s Guarantee”), and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.         As used herein, (a) capitalized terms defined above have the
respective meanings given such terms above; and (b) unless otherwise defined
herein, with respect to Uniform Commercial Code (“UCC”) terms, all other
capitalized terms contained in this Consent shall have the meanings provided for
by the UCC, as adopted in the State of California.

2.        The Shipyard acknowledges that it has received a true copy of the form
of the Assignment of Construction Contract, dated on or about the date hereof
(the “Assignment”), executed by the Shipowner.

3.        The Shipyard hereby acknowledges receipt of notice of, and hereby
consents and agrees to the assignment and grant by the Shipowner to the
Administrator pursuant to the Assignment of a continuing security interest, lien
and right of setoff in and to all of the Shipowner’s right, title and interest
in the Construction Contract and the proceeds thereof, if any such exist, or
shall exist in the future.  Such proceeds include any amounts that may be due to
be refunded to the



Annex H-1 (Form of Consent of Shipyard) – Relating to Amendment No. 1 to
Contract No. MA-14454

Page 1



--------------------------------------------------------------------------------

Shipowner by the Shipyard or by any subcontractor or supplier to the Shipyard
arising out of the Construction Contract and any subcontracts or supply
contracts into which the Shipyard has entered into.  In the event of a default
of the Shipyard under the Construction Contract, the Administrator may enforce
the Shipowner’s rights thereunder.

4.         The Shipyard hereby acknowledges, understands and agrees that:

(a)        The Administrator shall, by virtue of the Agreement, have no
obligation or duty under the Construction Contract and shall not be required to
make any payment due and owing by the Shipowner under the Construction Contract
(it being understood that nothing in the Assignment diminishes the Shipowner’s
obligations or duties to perform under the Construction Contract);

(b)        The Shipyard shall promptly pay any amount coming due to the
Shipowner under the Construction Contract to the Shipowner, except that during
any period after the Shipyard shall have received written notice from the
Administrator indicating the existence of a Default as defined in the Agreement
and until the Administrator shall have notified the Shipyard in writing that
such Default has been cured or waived, the Shipyard shall pay any amount coming
due to the Shipowner under the Construction Contract promptly to the
Administrator for application pursuant to the Agreement;

(c)        Except during any period after the Shipyard shall have received
written notice from the Administrator indicating the existence of a Default
under the Agreement and until the Administrator shall have notified the Shipyard
in writing that such Default has been cured or waived, the Shipowner shall be
entitled to exercise all of its rights under the Construction Contract with
respect to the Vessel and to receive all of the benefits thereunder, subject to
Paragraph 4(b) hereof, to the same extent as if the Construction Contract had
not in any way been subjected to a continuing security interest, lien and right
of setoff under the Agreement.

5.         The title of this Consent and the headings of the sections are not a
part of this Consent and shall not be deemed to affect the meaning or
construction of any of its provisions.

6.         Any and all notices to the Shipyard in connection with this Consent
shall be given in accordance with the notice provisions of the Construction
Contract.

(REMAINDER OF PAGE INTENTIONALLY BLANK)

(SIGNATURE PAGE ON FOLLOWING PAGE)





Annex H-1 (Form of Consent of Shipyard) – Relating to Amendment No. 1 to
Contract No. MA-14454

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipyard has caused this Consent to be duly executed as
of the day and year first above written.

(SEAL)

    

PHILLY SHIPYARD, INC.

Attest:























By:





By:



Name:





Name:



Title:





Title:





(END OF ANNEX H-1)







--------------------------------------------------------------------------------

ANNEX I

FORM OF ASSIGNMENT OF EARNINGS



ASSIGNMENT OF EARNINGS

THIS ASSIGNMENT OF EARNINGS (this “Assignment”) is made as of the Second Closing
Date, by Matson Navigation Company, Inc., a Hawaii corporation (the
"Shipowner"), to and in favor of THE UNITED STATES OF AMERICA (the "United
States"), represented by the Maritime Administrator of the Maritime
Administration (the "Administrator"), pursuant to Chapter 537 of Title 46 of the
United States Code (“Chapter 537”).

RECITALS:

A.        The Shipowner and the Administrator are parties to that certain
Consolidated Agreement, Contract No. MA-14454, dated as of April 27th, 2020, as
amended by Amendment No. 1 thereto, dated the date hereof (as so amended, the
“Agreement”);

B.         The Shipowner intends to issue the Second Administrator’s Note
pursuant to the Agreement;

C.         The Agreement requires the Shipowner to secure the payment of the
Administrator’s Note by Liens on, among other things, the Collateral (as defined
in the Agreement), including the Earnings (as herein defined); and

D.        This Assignment sets forth the terms on which the Shipowner grants an
assignment of and a Lien on Earnings (as hereinafter defined) in favor of the
Administrator as collateral security for the Obligations.

NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrator to issue the Guarantee, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used herein:

(a)        Unless otherwise defined herein, capitalized terms used herein have
the respective meanings set forth in the Agreement;

(b)        Unless otherwise defined herein, with respect to Uniform Commercial
Code (“UCC”) terms, all other capitalized terms contained in this Assignment and
not otherwise defined herein shall have, when the context so indicates, the
meanings provided for by the UCC, as adopted in the UCC State, to the extent the
same are used or defined therein; and





Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 1



--------------------------------------------------------------------------------

(c)        Except as otherwise specified herein or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Assignment:

“Contract” means each rental agreement, lease, charter (excluding all slot
charters), exchange, transfer or sale agreement relating to the Second Vessel to
which the Shipowner is a party from time to time.

“Earnings” means: (a) all the Shipowner’s right, title and interest to and in
whatever is received (whether voluntary or involuntary, whether cash or
non-cash, including proceeds of insurance and condemnation awards, rental or
lease payments, accounts, chattel paper, instruments, documents, contract
rights, general intangibles, equipment and/or inventory) upon the lease, sale,
charter (excluding all slot charters), exchange, transfer, or other disposition
of any of the Second Vessel Earnings Collateral; (b) all claims for damages for
any breach by any charterer or other party thereto of any bareboat or time
charter, or lease of the Second Vessel; and (c) all remuneration payable by or
on behalf of a governmental authority in respect of any detention of the Second
Vessel.

“Obligations” means all of the obligations and liabilities of the Shipowner
under the Agreement, the Administrator's Note, the Mortgage and the other
Transaction Documents with respect to the Vessels and with respect to the
Guarantee of the Note and the Second Vessel Note whether now made or hereafter
entered into.

“Proceeds" means (A) whatever is acquired upon the sale, lease, license,
exchange, or other disposition of Earnings; (B) whatever is collected on, or
distributed on account of, Earnings; (C) rights arising out of Earnings; (D) to
the extent of the value of Earnings, claims arising out of the loss,
nonconformity, or interference with the use of, defects or infringement of
rights in, or damage to, the Earnings; or (E) to the extent of the value of
Earnings and to the extent payable to the Shipowner or the Administrator,
insurance payable by reason of the loss or nonconformity of, defects or
infringement of rights in, or damage to, the Earnings.

“Second Vessel” means the KAIMANA HILA, Official Number 1274135.

ARTICLE II

ASSIGNMENT

SECTION 2.01. Assignment. As collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Shipowner does hereby assign,
transfer and convey to the Administrator, its successors and assigns, and does
hereby grant to the Administrator, its successors and assigns, a first priority
continuing security interest in, lien on and right of setoff against, all of the
following, wherever located, whether now owned or at any time hereafter acquired
by the Shipowner or in which the Shipowner now has or at any time in the future
may acquire any right, title or interest in (collectively, the “Second Vessel
Earnings Collateral”):

(a)        the Earnings of the Second Vessel from any source;





Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 2



--------------------------------------------------------------------------------

(b)        all moneys or other compensation payable by reason of requisition of
title or for hire or other compulsory acquisition of the Second Vessel or the
Second Vessel’s capture, seizure, arrest, detention or confiscation by any
governmental authority or Persons acting on behalf of any governmental
authority; and

(c)        all Proceeds and products of the foregoing.

Upon the occurrence and continuation of a Default, the Shipowner hereby
authorizes and directs any party to a Contract and their respective successors
and assigns to treat and regard the Administrator as the party entitled, in the
Shipowner’s place and stead, to receive said Proceeds and amounts and to
exercise all rights of the Shipowner with respect thereto; and said parties
shall be fully protected in so treating and regarding the Administrator and
shall be under no obligation to see to the application by the Administrator of
any such Proceeds received by it. In addition to the rights granted to the
Administrator hereunder, the Shipowner hereby further transfers and assigns to
the Administrator by way of security any and all such Liens, financing
statements or similar interests of the Shipowner attributable to its interest in
the Second Vessel Earnings Collateral arising under or created by any statutory
provision, judicial decision or otherwise.

SECTION 2.02. Account Debtors. No Person making payments to the Administrator at
its request under the assignment contained herein shall have any responsibility
to see to the application of any of such funds, and any party paying or
delivering Proceeds or amounts to the Administrator under such assignment shall
be released thereby from any and all liability to the Administrator and the
Shipowner to the full extent and amount of all payments or Proceeds so
delivered. Should the Administrator bring suit against any third party for
collection of any amount or sums included within this Assignment (and the
Administrator shall have the right to bring any such suit), it may sue either in
its own name or in the name of the Shipowner, or both.

SECTION 2.03. Performance under Charters; No Duty of Inquiry. The Shipowner
hereby undertakes that it shall punctually perform all of its obligations under
all Contracts to which it is a party. It is hereby expressly agreed that,
anything contained herein to the contrary notwithstanding, the Shipowner shall
remain liable under all Contracts to perform the obligations assumed by it
thereunder, and the Administrator shall have no obligation or liability of any
nature whatsoever under any Contract by reason of, or arising out of, this
Assignment, nor shall the Administrator be required to assume or be obligated in
any manner to perform or fulfill any obligation of the Shipowner under or
pursuant to any Contract. Nothing in this Assignment shall be deemed or
construed to create a delegation to or assumption by the Administrator, of the
duties and obligations of the Shipowner under any Contract. All of the parties
to any Contract shall continue to look to the Shipowner for performance of all
covenants and other obligations and the satisfaction of all representations and
warranties of the Shipowner thereunder, notwithstanding the rights granted to
the Administrator hereunder and the assignment herein made or the exercise by
the Administrator of any such rights hereunder or under applicable law. The
Administrator shall not be required to make any payment or make any inquiry as
to the nature or sufficiency of any payment received by the Administrator, or,
unless and until indemnified to its satisfaction, to present or file any claim,
or to take any other action to collect or enforce the payment of any



Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 3



--------------------------------------------------------------------------------

amounts which may have been assigned to it or to which it may be entitled
hereunder or pursuant hereto at any time or times.

SECTION 2.04. No Modification of Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of the Shipowner to make prompt payment
of all Obligations, including principal and interest owing thereon, when and as
the same become due regardless of whether the Second Vessel Earnings Collateral
is sufficient to pay the same and the rights provided in accordance with the
foregoing assignment provision shall be cumulative of all other security of any
and every character now or hereafter existing to secure payment of the
Obligations. Nothing in this Assignment is intended to be an acceptance of
collateral in satisfaction of or in discharge of the Obligations.

SECTION 2.05. Affirmative Covenants. Until all of the Obligations have been
fully and finally paid and the Agreement and the other Transactions Documents
with respect to the Second Vessel have been terminated, the Shipowner hereby
covenants and agrees with the Administrator to:

(a)        promptly notify the Administrator in writing of the commencement and
termination of any period during which the Second Vessel is requisitioned; and

(b)      during the continuance of a Default, use its best efforts to cause any
counterparty to any Contract to execute a Consent and Agreement to this
Assignment in substantially the form attached hereto as Exhibit B and deliver
such Consent and Agreement to the Administrator.

SECTION 2.06. Negative Pledge. The Shipowner does hereby warrant and represent
that it has not assigned or pledged, and hereby covenants that it will not
assign or pledge so long as this Assignment shall remain in effect, any of its
right, title or interest in the whole or any part of the Second Vessel Earnings
Collateral hereby assigned to anyone other than the Administrator, and it will
not take or omit to take any action, the taking or omission of which might
result in an alteration or impairment of the rights hereby assigned or any of
the rights created in this Assignment.

SECTION 2.07. Attorney-in-Fact. The Administrator shall not be liable for any
delay, neglect, or failure to effect collection of any Proceeds or to take any
other action in connection therewith or hereunder; but the Administrator shall
have the right, at its election, in the name of the Shipowner or otherwise, to
prosecute and defend any and all actions or legal proceedings deemed advisable
by the Administrator in order to collect such Proceeds and to protect the
interests of the Administrator, and/or the Shipowner, with all costs, expenses
and attorneys’ fees incurred in connection therewith being paid by the
Shipowner. The Shipowner does hereby irrevocably appoint and constitute the
Administrator as the Shipowner’s true and lawful attorney-in-fact with full
power (in the name of the Shipowner or otherwise), to ask, require, demand,
receive, compound, and give acquittance for any and all Proceeds, to endorse any
checks or other instruments or orders in connection therewith, to file any
claims or take any action or institute any proceedings which the Administrator
may deem to be necessary or advisable in the premises, and to file, without the
signature of the Shipowner, any and all financing statements or similar



Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 4



--------------------------------------------------------------------------------

documents, other instruments, documents or agreements or renewals thereof
arising from this Assignment which the Administrator may deem to be reasonably
necessary or advisable in order to perfect or maintain the security interest
granted hereby; provided, however, the Administrator shall not take any action
pursuant to the power granted by this Section unless a Default shall have
occurred and be continuing. Such appointment of the Administrator as
attorney-in-fact is irrevocable and is coupled with an interest. The parties
agree that the grant of the power of attorney set forth in this Section shall
not be deemed to create any obligation on the part of the Administrator to take
any one or more of the actions described herein.

SECTION 2.08. Application of Proceeds. All Proceeds collected or received by the
Administrator pursuant to this Assignment during the existence and continuance
of a Default shall be applied as provided in Section 14.04 of Annex C of the
Agreement and, in the absence of the existence and continuance of a Default,
shall be paid by the Administrator to Shipowner promptly following receipt
thereof.

SECTION 2.09. Remedies Cumulative and Not Exclusive; No Waiver. Each and every
right, power and remedy given herein, in the Agreement and the other Transaction
Documents to the Administrator shall be cumulative and shall be in addition to
every other right, power and remedy of the Administrator now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Administrator, and the exercise or the commencement of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. Without limitation of the foregoing, during the continuation of a
Default, the Administrator shall have the rights and remedies of a secured party
under the UCC.  No delay or omission by the Administrator in the exercise of any
right or power in the pursuance of any remedy accruing upon any breach or
default by the Shipowner shall impair any such right, power or remedy or be
construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Administrator of any
security or of any payment of or on account of any of the amounts due from the
Shipowner to the Administrator and maturing after any breach or default or of
any payment on account of any past breach or default be construed to be a waiver
of any right to take advantage of any future breach or default or of any past
breach or default not completely cured thereby.

SECTION 2.10. Invalidity. If any provision of this Assignment shall at any time
for any reason be declared or decided to be invalid, void or otherwise
inoperative by a court of competent jurisdiction, such declaration or decision
shall not affect the validity of any other provision or provisions of this
Assignment, or the validity of this Assignment as a whole. In the event that by
reason of any law or regulation in force or to become in force, or by reason of
a ruling of any court of competent jurisdiction, or by any other reason
whatsoever, this Assignment is rendered either wholly or partly defective, the
Shipowner shall furnish the Administrator with an alternative assignment or
security and do all such other acts as are reasonably required in order to
ensure and give effect to the full intent of this Assignment.

SECTION 2.11. Continued Security. It is declared and agreed that the security
created by this Assignment shall be held by the Administrator as a continuing
security for the payment



Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 5



--------------------------------------------------------------------------------

of all moneys which may at any time and from time to time be or become payable
by the Shipowner in connection with the Obligations and that the security so
created shall not be satisfied by any intermediate payment or satisfaction of
any part of the amount hereby secured and that the security so created shall be
in addition to and shall not in any way be prejudiced or affected by any
collateral or other security now or hereafter held by the Administrator for all
or any part of the moneys hereby secured.

SECTION 2.12. Termination. The Administrator shall terminate this Assignment and
release the Second Vessel Earnings Collateral subject to the provisions of
Article XVI of Annex C of the Agreement and the relevant provisions of this
Assignment. Except as may be expressly applicable pursuant to Section 9-620 of
the UCC, no action taken or omission to act by the Administrator shall be deemed
to constitute a retention of the Second Vessel Earnings Collateral in
satisfaction of the Obligations or otherwise to be in full satisfaction of the
Obligations, and the Obligations shall remain in full force and effect, until
the Administrator and the Holder(s) shall have applied payments (including,
without limitation, collections from any Second Vessel Earnings Collateral)
towards the Obligations in the full amount then outstanding or until such
subsequent time as is provided in the Agreement. If this Assignment has
terminated and any payment actually received by the Administrator is
subsequently invalidated, rescinded, declared to be fraudulent or preferential
or set aside and is required to be repaid under any bankruptcy or other similar
law, then this Assignment shall be reinstated and its provisions will continue
in effect for the benefit of the Administrator and the holder(s) of the Second
Administrator’s Note until such amounts are fully and finally paid in cash.

SECTION 2.13. Notices. Any notices or communications hereunder shall be made in
accordance with Section 18.03 of Annex C of the Agreement.

SECTION 2.14. Waiver; Amendment. No amendment, modification, or waiver of any
provision of this Assignment, and no consent with respect to any departure of
the Shipowner therefrom, shall be effective unless the same is in writing
executed by the Shipowner and the Administrator.

SECTION 2.15. Further Assurances. The Shipowner agrees that at any time and from
time to time, upon the written request of the Administrator, the Shipowner will
promptly and duly execute and deliver any and all such further instruments and
documents as the Administrator may deem desirable in obtaining the full benefits
of this Assignment (including, without limitation, in connection with the
perfection of the security interest created hereby) and of the rights and powers
herein granted.

SECTION 2.16. Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the United States of America, including federal
common law, and, absent applicable federal law, the laws of the Governing Law
State, notwithstanding its conflict of laws rules.

(REMAINDER OF PAGE INTENTIONALLY BLANK)

(SIGNATURE PAGE ON FOLLOWING PAGE)



Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has caused this Assignment to be executed as
of the day and year first above written.

(SEAL)

    

Matson Navigation Company, Inc.

Attest:























By:





By:



Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Assistant Secretary



Title:

Senior Vice President and Chief Financial Officer





Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 7



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]





Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 8



--------------------------------------------------------------------------------

EXHIBIT B

TO ASSIGNMENT OF EARNINGS

CONSENT AND AGREEMENT

The undersigned, ________________, a counterparty to a contract (“Contract”)
with Matson Navigation Company, Inc. (“Shipowner”) to which the Notice of
Assignment delivered pursuant to the foregoing Assignment refers (terms defined
in the Assignment are used herein with the same meaning), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby acknowledges notice of and consents and agrees to the Assignment and to
all of the terms thereof, and agrees that: (1) it will make payment directly to
the account of the Administrator, at [                                ], of all
moneys due and to become due from it under the Contract until receipt of written
notice from the Administrator that all obligations to it secured by said
Assignment have been paid in full; and (2) any such payment shall be final and
the undersigned will not seek to recover from the Administrator for any reason
whatsoever any moneys paid by the undersigned to the Administrator by virtue of
the foregoing Assignment and this Consent and Agreement but this shall not
prevent the set off or credit against or deduction from any moneys payable to
the Administrator by virtue of said Assignment of amounts owing to the
undersigned by the Shipowner under the Contract.

The undersigned, as a counterparty to the Contract, confirms and agrees that the
Contract is in full force and effect and is enforceable in accordance with its
terms and the Shipowner is not in default thereunder.

This Consent and Agreement shall be governed by and construed in accordance with
the laws of the Governing Law State.

Dated:  ________________, 20___                         [NAME]

By:











Name:











Title:











(End of Annex I)





Annex I (Form of Assignment of Earnings) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 9



--------------------------------------------------------------------------------

ANNEX J

FORM OF ASSIGNMENT OF INSURANCES



ASSIGNMENT OF INSURANCES

THIS ASSIGNMENT OF INSURANCES (this “Assignment”) is made as of the Second
Closing Date, by Matson Navigation Company, Inc., a Hawaii corporation (the
"Shipowner"), to and in favor of THE UNITED STATES OF AMERICA (the "United
States"), represented by the Maritime Administrator of the Maritime
Administration (the "Administrator"), pursuant to Chapter 537 of Title 46 of the
United States Code (“Chapter 537”).

RECITALS:

A.        The Shipowner and the Administrator are parties to the Consolidated
Agreement, Contract No. MA-14454, dated as of April 27th, 2020, as amended by
Amendment No. 1 thereto, dated as of the date hereof (as so amended, the
“Agreement”);

B.         The Shipowner intends to issue the Second Administrator’s Note in the
Amount of the Second Note pursuant to the Agreement;

C.         The Agreement requires the Shipowner to secure the payment of the
Administrator’s Notes by Liens on, among other things, the Second Vessel
Collateral (as herein defined), including the Insurances (as herein defined);
and

D.        This Assignment sets forth the terms on which the Shipowner grants an
assignment of, and a Lien on, the Second Vessel Collateral in favor of the
Administrator as collateral security for the Obligations.

NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrator to issue the Guarantee and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used herein:

(a)         Unless otherwise defined herein, capitalized terms used herein have
the respective meanings set forth in the Agreement;

(b)         Unless otherwise defined herein, with respect to Uniform Commercial
Code (“UCC”) terms, all other capitalized terms contained in this Assignment and
not otherwise defined herein shall have, when the context so indicates, the
meanings provided for by the UCC, as adopted in the UCC State, to the extent the
same are used or defined therein; and





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 1



--------------------------------------------------------------------------------

(c)      Except as otherwise specified herein or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Assignment:

“Second Vessel Collateral” has the meaning set forth in Section 2.01 of this
Assignment.

“Insurances” has the meaning set forth in Section 2.01 of this Assignment.

“Obligations” means all of the obligations and liabilities of the Shipowner
under the Agreement, the Second Administrator's Note, the Mortgage and the other
Transaction Documents and as collateral security for and with respect to the
Guarantee whether now made or hereafter entered into.

“Second Vessel” means the KAIMANA HILA, Official Number 1274135.

ARTICLE II

ASSIGNMENT

SECTION 2.01. Assignment. As collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Shipowner does hereby assign,
transfer and convey to the Administrator, its successors and assigns, and does
hereby grant to the Administrator, its successors and assigns, a first priority
continuing security interest in, lien on, and right of setoff against, all
policies and contracts of insurance, including, without limitation, the
Shipowner’s rights under all entries in any protection and indemnity or war
risks associations or clubs, which are from time to time taken out by or for the
Shipowner in respect of the Second Vessel, its hull, machinery, freights,
disbursements, profits or otherwise, and all the benefits thereof and all other
rights of the Shipowner in respect thereof, including, without limitation, all
claims of whatsoever nature, as well as return premiums (all of which are herein
collectively called the “Insurances”), and in and to all moneys and claims for
moneys in connection therewith and all proceeds and products of all of the
foregoing, wherever located, whether now owned or at any time hereafter acquired
by the Shipowner or in which the Shipowner now has or at any time in the future
may acquire any right, title or interest (collectively, the “Second Vessel
Collateral”).

In addition to the rights granted to the Administrator, the Shipowner hereby
further transfers and assigns to the Administrator by way of security any and
all such Liens, financing statements or similar interests of the Shipowner
attributable to its interest in the Second Vessel Collateral arising under or
created by any statutory provision, judicial decision or otherwise.

SECTION 2.02. Payments. During the continuance of a Default, the Administrator
shall be entitled to receive all payments of Insurances in respect of the Second
Vessel payable to the Shipowner and assigned hereby. The Shipowner shall cause
all sums so payable to the Shipowner and assigned hereby to be paid directly to
the Administrator to an account designated by the Administrator for such
purpose. THE SHIPOWNER AGREES TO INDEMNIFY AND HOLD HARMLESS ANY AND ALL PARTIES
(INCLUDING FOR SUCH PERSONS’ OWN ORDINARY NEGLIGENCE) MAKING PAYMENTS TO THE
ADMINISTRATOR UNDER THE ASSIGNMENT CONTAINED HEREIN, AGAINST ANY AND ALL



Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 2



--------------------------------------------------------------------------------

LIABILITIES, ACTIONS, CLAIMS, JUDGMENTS, COSTS, CHARGES AND ATTORNEYS’ FEES
RESULTING FROM THE DELIVERY OF SUCH PAYMENTS TO THE ADMINISTRATOR, AND ALL SUCH
AMOUNTS TOGETHER WITH SUCH INTEREST THEREON SHALL BE PART OF THE OBLIGATIONS.
THE INDEMNITY AGREEMENT CONTAINED IN THE PREVIOUS SENTENCE IS MADE FOR THE
DIRECT BENEFIT OF AND SHALL BE ENFORCEABLE BY ALL SUCH PERSONS. Should the
Administrator bring suit against any third party for collection of any amount or
sums included within this Assignment (and the Administrator shall have the right
to bring any such suit), it may sue either in its own name or in the name of the
Shipowner, or both.

SECTION 2.03. Performance under Insurances; No Duty of Inquiry. The Shipowner
hereby undertakes that it shall punctually perform all of its obligations under
all Insurances pertaining to the Second Vessel to which it is a party. It is
hereby expressly agreed that, anything contained herein to the contrary
notwithstanding, the Shipowner shall remain liable under all Insurances
pertaining to the Second Vessel to perform the obligations assumed by it
thereunder, and the Administrator shall have no obligation or liability of any
nature whatsoever under any such Insurances (including, without limitation, any
obligation or liability with respect to the payment of premiums, calls or
assessments) by reason of, or arising out of, this Assignment, nor shall the
Administrator be required to assume or be obligated in any manner to perform or
fulfill any obligation of the Shipowner under or pursuant to any such
Insurances. Nothing in this Assignment shall be deemed or construed to create a
delegation to or assumption by the Administrator, of the duties and obligations
of the Shipowner under any agreement or contract relating to the Second Vessel
or the Insurances. All of the parties to any such Insurances or contracts shall
continue to look to the Shipowner for performance of all covenants and other
obligations and the satisfaction of all representations and warranties of the
Shipowner thereunder, notwithstanding the rights granted to the Administrator
hereunder or the exercise by the Administrator of any such rights hereunder or
under applicable law. The Administrator shall not be required to make any
payment or make any inquiry as to the nature or sufficiency of any payment
received by the Administrator, or, unless and until indemnified to its
satisfaction, to present or file any claim, or to take any other action to
collect or enforce the payment of any amounts which may have been assigned to it
or to which it may be entitled hereunder or pursuant hereto at any time or
times.

SECTION 2.04. No Modification of Obligations. Nothing herein contained shall
modify or otherwise alter the obligation of the Shipowner to make prompt payment
of all Obligations, including principal and interest owing thereon, when and as
the same become due regardless of whether the Second Vessel Collateral is
sufficient to pay the same and the rights provided in accordance with the
foregoing assignment provision shall be cumulative of all other security of any
and every character now or hereafter existing to secure payment of the
Obligations. Nothing in this Assignment is intended to be an acceptance of
collateral in satisfaction of or in discharge of the Obligations.

SECTION 2.05. Affirmative Covenants. Until all of the Obligations have been
fully and finally paid and the Agreement and the other Transaction Documents
have been terminated, the Shipowner hereby covenants and agrees with the
Administrator to:





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 3



--------------------------------------------------------------------------------

(a)    do, cause to be done or permit to be done each and every act or thing
which the Administrator may from time to time reasonably require to be done for
the purpose of enforcing the Administrator’s rights under this Assignment and
the Shipowner will allow its name to be used as and when required by the
Administrator for that purpose; and

(b)   forthwith give notice in the form attached to this Assignment as Exhibit D
of this Assignment, or cause its insurance brokers to give notice, of this
Assignment to all insurers, underwriters, clubs and associations providing
insurance in connection with the Second Vessel and procure that such notice is
endorsed on all the policies and entries of insurances in respect of the Second
Vessel and are endorsed to provide that the Administrator shall be named in a
manner such that it is afforded the stature of additional insured, as its
interest may appear, and the Administrator shall be named loss payee.

SECTION 2.06. Negative Pledge. The Shipowner does hereby warrant and represent
that it has not assigned or pledged, and hereby covenants that it will not
assign or pledge so long as this Assignment shall remain in effect, any of its
right, title or interest in the whole or any part of the Second Vessel
Collateral hereby assigned to anyone other than the Administrator, and it will
not take or omit to take any action, the taking or omission of which might
result in an alteration or impairment of the rights hereby assigned or any of
the rights created in this Assignment.

SECTION 2.07. Notices; Loss Payable Clauses.

(a)    All Insurances, except entries in protection and indemnity associations
or clubs or insurances effected in lieu of such entries, relating to the Second
Vessel shall contain a loss payable and notice of cancellation clause in the
form attached to this Assignment as Exhibit B or in such other form as the
Administrator may agree; and

(b)   All entries in protection and indemnity associations or clubs or
insurances effected in lieu of such entries relating to the Second Vessel shall
contain a loss payable and notice of cancellation clause in the form attached to
this Assignment as Exhibit C or in such other form as the Administrator may
agree.

SECTION 2.08. Attorney-in-Fact. The Administrator shall not be liable for any
delay, neglect, or failure to effect collection of any proceeds or to take any
other action in connection therewith or hereunder; but the Administrator shall
have the right, at its election, in the name of the Shipowner or otherwise, to
prosecute and defend any and all actions or legal proceedings deemed advisable
by the Administrator in order to enforce this Assignment and to protect the
interests of the Administrator and the holder(s) of the Second Administrator’s
Note, and/or the Shipowner, with all costs, expenses and attorneys’ fees
incurred in connection therewith being paid by the Shipowner. The Shipowner does
hereby irrevocably appoint and constitute the Administrator as the Shipowner’s
true and lawful attorney-in-fact with full power (in the name of the Shipowner
or otherwise), to ask, require, demand, receive, compound, and give acquittance
for any and all moneys and claims for moneys assigned hereby, to endorse any
checks or other instruments or orders in connection therewith, to file any
claims or take any action or institute any proceedings which the Administrator
may deem to be necessary or advisable in the premises, and to file, without the
signature of the Shipowner, any and all financing statements or similar



Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 4



--------------------------------------------------------------------------------

documents, other instruments, documents or agreements or renewals thereof
arising from this Assignment which the Administrator may deem to be reasonably
necessary or advisable in order to perfect or maintain the security interest
granted hereby; provided, however, the Administrator shall not take any action
pursuant to the power granted by this Section 2.08 unless a Default shall have
occurred and be continuing. Such appointment of the Administrator as
attorney-in-fact is irrevocable and is coupled with an interest. Nothing
contained in this Section 2.08 shall be deemed or considered as creating any
obligation on the part of the Administrator to take any of the actions described
herein.

SECTION 2.09. Application of Proceeds. All moneys collected or received by the
Administrator pursuant to this Assignment during the existence and continuance
of a default shall be applied as provided in Section 14.04 of Annex C of the
Agreement and, in the absence of the existence and continuance of a Default,
shall be paid by the Administrator to Shipowner promptly following receipt
thereof.

SECTION 2.10. Remedies Cumulative and Not Exclusive; No Waiver. Each and every
right, power and remedy given herein, in the Agreement and the other Transaction
Documents to the Administrator shall be cumulative and shall be in addition to
every other right, power and remedy of the Administrator now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
necessary by the Administrator, and the exercise or the commencement of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. Without limitation of the foregoing, during the continuation of a
Default, the Administrator shall have the rights and remedies of a secured party
under the UCC. No delay or omission by the Administrator in the exercise of any
right or power in the pursuance of any remedy accruing upon any breach or
default by the Shipowner shall impair any such right, power or remedy or be
construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Administrator of any
security or of any payment of or on account of any of the amounts due from the
Shipowner to the Administrator and maturing after any breach or default or of
any payment on account of any past breach or default be construed to be a waiver
of any right to take advantage of any future breach or default or of any past
breach or default not completely cured thereby.

SECTION 2.11. Invalidity. If any provision of this Assignment shall at any time
for any reason be declared or decided to be invalid, void or otherwise
inoperative by a court of competent jurisdiction, such declaration or decision
shall not affect the validity of any other provision or provisions of this
Assignment, or the validity of this Assignment as a whole. In the event that by
reason of any law or regulation in force or to become in force, or by reason of
a ruling of any court of competent jurisdiction, or by any other reason
whatsoever, this Assignment is rendered either wholly or partly defective, the
Shipowner shall furnish the Administrator with an alternative assignment or
security and do all such other acts as are reasonably required in order to
ensure and give effect to the full intent of this Assignment.

SECTION 2.12. Continued Security. It is declared and agreed that the security
created by this Assignment shall be held by the Administrator as a continuing
security for the payment of all



Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 5



--------------------------------------------------------------------------------

moneys which may at any time and from time to time be or become payable by the
Shipowner in connection with the Obligations and that the security so created
shall not be satisfied by any intermediate payment or satisfaction of any part
of the amount hereby secured and that the security so created shall be in
addition to and shall not in any way be prejudiced or affected by any collateral
or other security now or hereafter held by the Administrator for all or any part
of the moneys hereby secured.

SECTION 2.13. Termination. The Administrator shall terminate this Assignment and
release the Second Vessel Collateral subject to the provisions of Article XVI of
Annex C of the Agreement and the relevant provisions of this Assignment. Except
as may be expressly applicable pursuant to Section 9-620 of the UCC, no action
taken or omission to act by the Administrator shall be deemed to constitute a
retention of the Second Vessel Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Administrator and the Holder(s)
shall have applied payments (including, without limitation, collections from
Second Vessel Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is provided in the Agreement. If
this Assignment has terminated and any payment actually received by the
Administrator is subsequently invalidated, rescinded, declared to be fraudulent
or preferential or set aside and is required to be repaid under any bankruptcy
or other similar law, then this Assignment shall be reinstated and its
provisions will continue in effect for the benefit of the Administrator until
such amounts are fully and finally paid in cash.

SECTION 2.14. Notices. Any notices or communications hereunder shall be made in
accordance with Section 18.03 of Annex C of the Agreement.

SECTION 2.15. Waiver; Amendment. No amendment, modification, or waiver of any
provision of this Assignment, and no consent with respect to any departure of
the Shipowner therefrom, shall be effective unless the same is in writing
executed by the Shipowner and the Administrator.

SECTION 2.16. Further Assurances. The Shipowner agrees that at any time and from
time to time, upon the written request of the Administrator, the Shipowner will
promptly and duly execute and deliver any and all such further instruments and
documents as the Administrator may deem desirable in obtaining the full benefits
of this Assignment (including, without limitation, in connection with the
perfection of the security interest created hereby) and of the rights and powers
herein granted.

SECTION 2.17. Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the United States of America, including federal
common law, and, absent applicable federal law, the laws of the Governing Law
State, notwithstanding its conflict of laws rules.

(SIGNATURE PAGE ON FOLLOWING PAGE)





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has caused this Assignment to be executed as
of the day and year set forth above.

(SEAL)

    

Matson Navigation Company, Inc.

Attest:























By:





By:



Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Assistant Secretary



Title:

Senior Vice President and Chief Financial Officer





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 7



--------------------------------------------------------------------------------

EXHIBIT A

TO ASSIGNMENT OF INSURANCE

SECOND VESSEL



[Reserved]



Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 8



--------------------------------------------------------------------------------

EXHIBIT B

TO ASSIGNMENT OF INSURANCES

LOSS PAYABLE CLAUSE



Hull and Machinery (War Risks)

For any loss in excess of $2,500,000, underwriters shall make all payments
hereunder directly to THE UNITED STATES OF AMERICA, represented by the Maritime
Administrator of the Maritime Administration (the “Administrator”) pursuant to
its instructions. Notwithstanding the preceding sentence, unless otherwise
required by the Administrator by notice to the underwriters stating that a
default is continuing, although losses hereunder are payable to the
Administrator, any loss (other than an actual or constructive total loss) with
respect to a Vessel involving any damage to a Vessel, may be paid directly for
the repair, salvage or other charges involved or, if Matson Navigation Company,
Inc. (the “Shipowner”) shall have first fully repaired the damage or paid all of
the salvage or other charges, may pay Shipowner as reimbursement therefor;
provided, however, that if such damage involves a loss in excess of $2,500,000,
the underwriters shall not make such payment without first obtaining the written
consent thereto of the Administrator.

In the event of the actual total loss or agreed, compromised or constructive
total loss of a Vessel, payment shall be made to the Administrator, for deposit
into an account designated for such purpose by the Administrator.

The Administrator shall be advised:

1.         at least 10 days before cancellation of this insurance may take
effect;

2.         of any failure to renew any such insurance at least 10 days prior to
the date of renewal thereof;

3.         of any act or omission or of any event of which the insurer has
knowledge and which might invalidate or render unenforceable in whole or in part
any such insurance; and

4.         of any default in the payment of any premium with respect to, or the
material alteration of, any such insurances.





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 9



--------------------------------------------------------------------------------

EXHIBIT C

TO ASSIGNMENT OF INSURANCES

LOSS PAYABLE CLAUSE



Protection and Indemnity

Payment of any recovery in excess of $2,500,000 that Matson Navigation Company,
Inc. (the “Shipowner”) is entitled to make out of the funds of the Insurer in
respect of any liability, costs or expenses incurred by it shall be made to THE
UNITED STATES OF AMERICA, represented by the Maritime Administrator of the
Maritime Administration (the “Administrator”), and all recoveries shall
thereafter be paid directly to the Administrator. Notwithstanding the preceding
sentence, unless otherwise required by the Administrator by notice to the
underwriters stating that a default is continuing, although losses hereunder are
payable to the Administrator, any loss under any insurance on a Vessel with
respect to protection and indemnity risks may be paid directly to Shipowner to
reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or to the person to whom any liability covered by such insurance has
been incurred; provided, however, that if any such payment is in excess of
$2,500,000, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Administrator.

The Administrator shall be advised:

1.         at least 10 days before cancellation of this insurance may take
effect;

2.         of any failure to renew any such insurance at least 10 days prior to
the date of renewal thereof;

3.         of any act or omission or of any event of which the insurer has
knowledge and which might invalidate or render unenforceable in whole or in part
any such insurance; and

4.         of any default in the payment of any premium with respect to, or the
material alteration of, any such insurances.





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 10



--------------------------------------------------------------------------------

EXHIBIT D

TO ASSIGNMENT OF INSURANCES

NOTICE OF ASSIGNMENT OF INSURANCES



TO:

TAKE NOTICE:

1.         that by an Assignment of Insurances (the “Assignment”) dated April
27, 2020 (“Effective Date”) made by us to THE UNITED STATES OF AMERICA,
represented by the Maritime Administrator of the Maritime Administration (the
“Administrator”), a copy of which is attached hereto, we have collaterally
assigned to the Administrator as of the Effective Date, inter alia, all our
right, title and interest in, to and under all policies and contracts of
insurance, including our rights under all entries in any protection and
indemnity or war risk association or club, which are from time to time taken out
by us in respect of the US flag Vessel the KAIMANA HILA, Official Number 1274135
(the “Vessel”), and all the benefits and earnings of such insurances thereof
including all claims of whatsoever nature (all of which together are hereinafter
called the “Insurances”).

2.         that you are hereby irrevocably authorized and instructed to pay as
from the Effective Date hereof all payments under all Insurances, except entries
in protection and indemnity associations or clubs or insurances effected in lieu
of such entries, relating to the Vessel in accordance with the loss payable
clause in Exhibit B of the Assignment of Insurances.

3.         all entries in protection and indemnity associations or clubs or
insurances affected in lieu of such entries relating to the Vessel in accordance
with the loss payable clause in Exhibit C of the Assignment of Insurances.

4.         that you are hereby instructed to endorse the Assignment, notice of
which is given to you herein, on all policies or entries relating to the Vessel.

DATED AS OF THE      day of                     , 20___.

(SIGNATURE PAGE ON FOLLOWING PAGE)





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 11



--------------------------------------------------------------------------------

Matson Navigation Company, Inc.















By:





Name:





Title:





We hereby acknowledge receipt of the foregoing Notice of

Assignment and agree to act in accordance with the terms thereof:







   By:





   Name:





   Title:













[END OF ANNEX J]





Annex J - (Form of Assignment of Insurances) - Relating to Amendment No. 1 to
Contract No. MA-14454

Page 12



--------------------------------------------------------------------------------

ANNEX K

FORM OF AMENDMENT NO. 1 TO AFFILIATE GUARANTY



AMENDMENT NO. 1 TO AFFILIATE GUARANTY

THIS AMENDMENT NO. 1 (the “Amendment”), dated as of the Second Closing Date, to
AFFILIATE GUARANTY, dated as of April 27th, 2020 (the “Affiliate Guaranty”), is
made by and between MATSON, INC., a Hawaii corporation (the “Affiliate
Guarantor”) and consented to by THE UNITED STATES OF AMERICA, represented by the
Maritime Administrator of the Maritime Administration (the “Administrator”).

RECITALS:

A.        Matson Navigation Company, Inc., a Hawaii corporation (the
"Shipowner") and the Administrator are parties to Amendment No. 1, dated as of
the date hereof, to the Consolidated Agreement, Contract No. MA-14454, dated as
of April 27, 2020 (as so amended, the “Agreement”) and the other Transaction
Documents;

B.         The Shipowner, in connection with the financing of the Second Vessel,
on the date hereof, borrowed certain funds and created and authorized the
issuance of the Second Vessel Note issued pursuant to the Second Vessel Note
Purchase Agreement and the Administrator issued the Guarantee of the Second
Vessel Note.

C.         The Shipowner has, in consideration of the issuance of the Guarantee
on the Second Vessel Note, issued and delivered, the Second Administrator’s Note
to the Administrator.

D.        The Affiliate Guarantor is directly and materially interested in the
financial success of the Shipowner, and maintains significant business
relationships with the Shipowner, and the Affiliate Guaranty as amended hereby
may be expected to benefit, directly or indirectly, the Affiliate Guarantor.

E.         The Administrator has required this Amendment to the Affiliate
Guaranty from the Affiliate Guarantor as an integral part of the consideration
offered by or on behalf of the Shipowner as a condition of the Administrator's
decision to enter into the Agreement and to issue the Guarantee on the Second
Vessel Note, and the Affiliate Guarantor has entered into this Amendment for the
purpose of guaranteeing the Shipowner’s obligations to the Administrator under
the Agreement with respect to the Second Administrator's Note, and the
Assignment of Construction Contract, Assignment of Earnings, Assignment of
Insurances, and Mortgage, all relating to the Second Vessel (each of which are
hereafter included in the definition of “Matson Guaranteed Document” and the
“Matson Guaranteed Documents”, as defined in the Affiliate Guaranty).

Now, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Affiliate Guarantor hereby agrees as follows:





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 1



--------------------------------------------------------------------------------

1.        Amendment.  The Affiliate Guaranty is amended by amending the term
“Matson Guaranteed Documents” as set forth in Recital E. of the Affiliate
Guaranty to include the Second Administrator’s Note, and the related Assignment
of Construction Contract, Assignment of Earnings, Assignment of Insurances, and
Mortgage, each of which relates to the Second Vessel.

2.        Ratification.  The Affiliate Guarantor hereby confirms its obligations
under the Affiliate Guaranty, as amended hereby, and that the Affiliate Guaranty
as amended hereby continues in full force and effect.

3.        Miscellaneous.

(a)      This Amendment may be executed in one or more counterparts. All such
counterparts shall be deemed to be originals and shall together constitute but
one and the same instrument.

(b)      Unless otherwise specifically defined herein, the capitalized terms
used herein are defined in the Agreement and any reference therein to other
instruments shall have the respective meaning stated in the Agreement or such
other instruments.

(c)      This Amendment is executed as and shall constitute an instrument
supplemental to and amending and shall be construed with and as part of the
Affiliate Guaranty.





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed on the day and year first
above written.

(SEAL)

    

AFFILIATE GUARANTOR

Attest:























By:





By:



Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Corporate Secretary



Title:

Senior Vice President and Chief Financial Officer







Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 3



--------------------------------------------------------------------------------

Consented to by:

Maritime Administrator

By:







Secretary,





Maritime Administration





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 4



--------------------------------------------------------------------------------